



--------------------------------------------------------------------------------



BACKSTOP COMMITMENT AGREEMENT
AMONG
NII HOLDINGS, INC.
AND
THE BACKSTOP PARTIES PARTY HERETO
Dated as of December 30, 2014



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS.............................................................................................2
Section 1.1
Definitions
......................................................................................2

Section 1.2
Additional Defined
Terms..............................................................12

Section 1.3
Construction...................................................................................13



ARTICLE II BACKSTOP
COMMITMENT................................................................14
Section 2.1
The Rights
Offering.......................................................................14

Section 2.2
The Backstop
Commitment...........................................................15

Section 2.3
Backstop Party
Default..................................................................15

Section 2.4
Backstop Escrow Account Funding...............................................16

Section 2.5
Closing...........................................................................................17

Section 2.6
Designation and Assignment
Rights..............................................17



ARTICLE III BACKSTOP COMMITMENT FEE AND EXPENSE
REIMBURSEMENT............................................................................................18
Section 3.1
Fees Payable by the
Company.......................................................18

Section 3.2
Payment of
Fees.............................................................................19

Section 3.3
Expense
Reimbursement................................................................19



ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE
DEBTORS............................................................................................................19
Section 4.1
Organization and
Qualification......................................................20

Section 4.2
Corporate Power and
Authority.....................................................20

Section 4.3
Execution and Delivery;
Enforceability.........................................20

Section 4.4
Authorized and Issued Capital
Stock.............................................21

Section 4.5
Issuance..........................................................................................21

Section 4.6
No
Conflict.....................................................................................21

Section 4.7
Consents and
Approvals.................................................................22

Section 4.8
Arm’s
Length.................................................................................22

Section 4.9
Financial
Statements......................................................................23

Section 4.10
Company SEC Documents and Disclosure Statement...................23




--------------------------------------------------------------------------------




Section 4.11
Absence of Certain
Changes..........................................................23

Section 4.12
Compliance with
Laws..................................................................23

Section 4.13
Legal
Proceedings..........................................................................23

Section 4.14
Labor
Relations..............................................................................24

Section 4.15
Intellectual
Property.......................................................................24

Section 4.16
Title to Real and Personal
Property................................................24

Section 4.17
No Undisclosed
Relationships.......................................................25

Section 4.18
Licenses and
Permits......................................................................25

Section 4.19
Tax
Matters....................................................................................26

Section 4.20
Company
Plans..............................................................................27

Section 4.21
Internal Control Over Financial Reporting....................................28

Section 4.22
Disclosure Controls and
Procedures..............................................29

Section 4.23
Material
Contracts..........................................................................29

Section 4.24
No Unlawful
Payments..................................................................30

Section 4.25
Compliance with Money Laundering Laws...................................30

Section 4.26
Compliance with Sanctions
Laws..................................................30

Section 4.27
No Broker’s
Fees...........................................................................30

Section 4.28
No Registration
Rights...................................................................30

Section 4.29
Takeover
Statutes...........................................................................31

Section 4.30
Insurance........................................................................................31

Section 4.31
Investment Company
Act...............................................................31

Section 4.32
Communications Regulatory Matters............................................31



ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP
PARTIES...............................................................................................................32
Section 5.1
Organization...................................................................................32

Section 5.2
Power and
Authority......................................................................32

Section 5.3
Execution and
Delivery..................................................................32

Section 5.4
No
Conflict.....................................................................................32

Section 5.5
Consents and
Approvals.................................................................33

Section 5.6
No
Registration..............................................................................33

Section 5.7
Purchasing
Intent...........................................................................33

Section 5.8
Sophistication;
Investigation..........................................................33

Section 5.9
No Broker’s
Fees...........................................................................34




--------------------------------------------------------------------------------




Section 5.10
Owned
Claims................................................................................34

Section 5.11
Sufficiency of
Funds......................................................................34

Section 5.12
Legal
Proceedings..........................................................................34

Section 5.13
Arm’s
Length.................................................................................35



ARTICLE VI ADDITIONAL
COVENANTS...............................................................35
Section 6.1
BCA Approval Order and Rights Offering Procedures
Order..............................................................................................35

Section 6.2
Confirmation Order; Disclosure Statement Order; Plan and Disclosure
Statement.....................................................................35

Section 6.3
Conduct of
Business......................................................................36

Section 6.4
Antitrust
Approva...........................................................................36

Section 6.5
Access to
Information....................................................................38

Section 6.6
Communications
Approvals...........................................................39

Section 6.7
Financial
Information.....................................................................39

Section 6.8
Reasonable
Efforts.........................................................................40

Section 6.9
New NII Debt; Exit Financing
Facility..........................................41

Section 6.10
New
Board.....................................................................................41

Section 6.11
Blue
Sky.........................................................................................41

Section 6.12
No Integration; No General
Solicitation........................................41

Section 6.13
DTC
Eligibility..............................................................................42

Section 6.14
Use of
Proceeds.............................................................................42

Section 6.15
Share
Legend.................................................................................42

Section 6.16
New NII Common
Stock...............................................................42

Section 6.17
Compliance with Reporting Obligations.......................................42

Section 6.18
Registration Rights
Agreement......................................................43



ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES.........43
Section 7.1
Conditions to the Obligations of Each of the Parties.....................43

Section 7.2
Conditions to the Obligations of the Backstop Parties..................44

Section 7.3
Waiver of Conditions to Obligation of Backstop Parties...............46

Section 7.4
Conditions to the Obligation of the Company...............................46



ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION................................47



--------------------------------------------------------------------------------




Section 8.1
Indemnification
Obligations..........................................................47

Section 8.2
Indemnification
Procedure.............................................................47

Section 8.3
Settlement of Indemnified
Claims.................................................48

Section 8.4
Contribution...................................................................................49

Section 8.5
Treatment of Indemnification Payments........................................50

Section 8.6
No
Survival....................................................................................50



ARTICLE IX
TERMINATION......................................................................................50
Section 9.1
Termination
Rights.........................................................................50

Section 9.2
Effect of
Termination.....................................................................53



ARTICLE X GENERAL
PROVISIONS.......................................................................54
Section 10.1
Notices...........................................................................................54

Section 10.2
Assignment; Third Party
Beneficiaries..........................................55

Section 10.3
Prior Negotiations; Entire
Agreement............................................55

Section 10.4
Governing Law;
Venue..................................................................56

Section 10.5
Waiver of Jury
Trial.......................................................................56

Section 10.6
Counterparts...................................................................................56

Section 10.7
Waivers and Amendments; Rights Cumulative.............................56

Section 10.8
Headings........................................................................................57

Section 10.9
Specific
Performance.....................................................................57

Section 10.10
Damages.........................................................................................57

Section 10.11
No
Reliance....................................................................................57

Section 10.12
Publicity.........................................................................................58

Section 10.13
Settlement
Discussions..................................................................58



Exhibit A    Form of Registration Rights Agreement









--------------------------------------------------------------------------------




BACKSTOP COMMITMENT AGREEMENT
THIS BACKSTOP COMMITMENT AGREEMENT (this “Commitment Agreement”), dated as of
December 30, 2014, is made by and among NII Holdings, Inc. (“NII” or the
“Company”), NII Capital Corp. (“Capco”), NII Funding Corp., NII Aviation, Inc.,
Nextel International (Services), Ltd., NII Global Holdings, Inc., NII
International Holdings S.à r.l., NII International Services S.à r.l, NII
International Telecom S.C.A. (“Luxco”), NII Mercosur, LLC, McCaw International
(Brazil), LLC, Airfone Holdings, LLC, and Nextel International (Uruguay), LLC
(all of the foregoing entities, collectively, the “Debtors”), on the one hand,
and the Backstop Parties set forth on Schedule 1 hereto (each referred to
herein, individually, as a “Backstop Party” and, collectively, as the “Backstop
Parties”), on the other hand. Each Debtor and each Backstop Party is referred to
herein, individually, as a “Party” and, collectively, as the “Parties.”
RECITALS
WHEREAS, on September 15, 2014 and on October 8, 2014, the Debtors filed
voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in cases (including any subsequent cases of
affiliated debtors that are commenced from time to time, collectively,
the “Bankruptcy Cases”) before the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), which Bankruptcy Cases
have been consolidated by order of the Bankruptcy Court for procedural purposes
only and are being jointly administered under case number 14-12611 (SCC);
WHEREAS, in connection with the Bankruptcy Cases, the Plan Proponents and the
Consenting Parties (each as defined in that certain Plan Support Agreement (the
“PSA”)) have engaged in arm’s length, good-faith discussions regarding the
reorganization of the Company (collectively, the “Restructuring”) pursuant to a
chapter 11 plan of reorganization (the “Plan”) to be proposed by the Debtors in
the Bankruptcy Cases, which Plan shall contain the terms and conditions set
forth in, and be consistent in all respects with, the term sheet attached as
Exhibit 1 to the PSA (as such term sheet may be modified in accordance with the
PSA, the “Plan Term Sheet”);
WHEREAS, in connection with the transactions contemplated by the Plan and the
Restructuring, each Backstop Party has entered into this Commitment Agreement
and become a party hereto and has agreed (on a several and not joint basis) in
connection with a Rights Offering for $250.0 million in aggregate purchase price
of New NII Common Stock, to purchase (x) its pro rata portion of the Primary
Shares, based upon the proportion of principal amount of Notes held by such
Backstop Party to the aggregate principal amount of all outstanding Notes and
(y) its Backstop Commitment Percentage of the Unsubscribed Shares, if any.
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:






--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS
Section 1.1    Definitions. Except as otherwise provided herein, capitalized
terms used but not otherwise defined herein shall have the meanings ascribed
thereto in the Plan. Except as otherwise provided in this Commitment Agreement,
whenever used in this Commitment Agreement (including any Exhibits and Schedules
hereto), the following terms shall have the respective meanings specified
therefor below:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any Affiliated Funds of
such Person); provided, that for purposes of this Commitment Agreement, no
Backstop Party shall be deemed an Affiliate of the Company. For purposes of this
definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of such Person, whether through
the ownership of voting securities, by contract or otherwise.
“Affiliated Fund” means any investment fund, the fund manager of which or
primary investment advisor to which such Backstop Party is an Affiliate thereof.
“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws and “Antitrust
Authority” means any of them.
“Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, and any other Law in any
jurisdiction governing agreements in restraint of trade, monopolization,
pre-merger notification, the lessening of competition through merger or
acquisition or anti-competitive conduct, including, without limitation, Laws
subject to the administration and enforcement oversight of Conselho
Administrativo de Defesa Economica.
“Aurelius” means, collectively, the entities managed by Aurelius Capital
Management, LP.
“Available Shares” means the Backstop Shares that any Backstop Party fails to
purchase as a result of a Backstop Party Default by any Backstop Party.
“Backstop Commitment Percentage” means, with respect to any Backstop Party, such
Backstop Party’s percentage of the Backstop Commitment as set forth opposite
such Backstop Party’s name under the column titled “Backstop Commitment
Percentage” on

2

--------------------------------------------------------------------------------




Schedule 1 (as it may be amended, supplemented or otherwise modified from time
to time in accordance with this Commitment Agreement).
“Backstop Party Default” means the failure by any Backstop Party to (a) deliver
and pay the aggregate Purchase Price for such Backstop Party’s Backstop Shares
by the Backstop Escrow Funding Date in accordance with Section 2.4(b) or (b)
exercise its Rights and purchase such Backstop Party’s Primary Shares pursuant
to and in accordance with the Plan and Section 2.1.
“Backstop Shares” means the number of Unsubscribed Shares having an aggregate
initial purchase price of up to $250.0 million that may be issued and sold by
NII to the Backstop Parties in accordance with their respective Backstop
Commitment Percentages pursuant to this Commitment Agreement.
“BCA Approval Motion” means the motion to approve the Debtors’ entry into the
Commitment Agreement pursuant to sections 105(a) and 363(b) of the Bankruptcy
Code and the performance by the Company of its obligations hereunder, which
shall be in form and substance satisfactory to the Requisite Backstop Parties in
their sole discretion.
“BCA Approval Order” means the order of the Bankruptcy Court approving the
relief requested in the BCA Approval Motion.
“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).
“Capco Notes” means, collectively, (i) $1,450,000,000 in principal amount of
7.625% senior notes due 2021 issued under that certain Indenture dated March 29,
2011 among Capco, as issuer, the guarantors party thereto, and Wilmington
Savings Fund Society, FSB, (as successor in interest to Wilmington Trust
Company) as trustee, as supplemented by that certain First Supplemental
Indenture dated December 8, 2011; (ii) $500,000,000 in principal amount of
8.875% senior notes due 2019 issued under that certain Indenture dated December
15, 2009 among Capco, as issuer, the guarantors party thereto, and U.S. Bank
National Association, as trustee, as supplemented by that certain Supplemental
Indenture No. 1, dated March 8, 2010 and that certain Supplemental Indenture No.
2 dated May 28, 2010; and (iii) $800,000,000 in principal amount of 10.0% senior
notes due 2016 issued under that certain Indenture dated August 18, 2009, among
Capco, as issuer, the guarantors party thereto, and Wilmington Savings Fund
Society, FSB (as successor-in-interest to Wilmington Trust Company), as trustee,
as supplemented by that certain Supplemental Indenture No. 1, dated February 8,
2010, that certain Supplemental Indenture No. 2, dated March 8, 2010, and that
certain Supplemental Indenture No. 3, dated May 28, 2010.
“Capital Group” means, collectively, entities managed by Capital Research and
Management Company.
“Claim” means any “claim” against the Debtors as defined in section 101(5) of
the Bankruptcy Code.

3

--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended.
“Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual
obligations of any kind, nature and description, that have been entered into
between, or that involve or apply to, any employer and any Employee
Representative.
“Commitment Amount” means the Rights Offering Amount.
“Communications Approvals” means the consent(s) by the applicable Communications
Regulatory Authority to the consummation of the transactions that are the
subject of the Communications Applications.
“Communications Law” means all Laws that are designed or intended to regulate
the provision of telecommunications or other communications services.
“Communications Regulatory Authority” means the Agencia Nacional de
Telecomunicacoes; the Instituto Federal de Telecomunicaciones (or its
predecessors, the Secretary of Communications and Transportation of Mexico, and
the Mexican Federal Commission of Telecommunications); the Comision Nacional de
Comunicaciones; the Secretary of Communications, and the Ministry of Federal
Planning, Public Investments and Services; or any successor agencies thereto.
“Company Plans” means each “employee benefit plan” within the meaning of Section
3(3) of ERISA and all other material compensation and benefits plans, policies,
programs, arrangements or payroll practices, and each other material stock
purchase, stock option, restricted stock, severance, retention, employment,
consulting, change-of-control, collective bargaining, bonus, incentive, deferred
compensation, employee loan, retirement, fringe benefit and other benefit plan,
agreement, program, policy, commitment or other arrangement, whether or not
subject to ERISA (including any related funding mechanism now in effect or
required in the future), whether formal or informal, oral or written, in each
case, that is sponsored, maintained, contributed to or required to be
contributed to by the Company or any of its Subsidiaries, or under which the
Company or any of its Subsidiaries has any current or potential liability.
“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by NII on or prior to the date hereof.
“Confirmation Order” means the Order entered by the Bankruptcy Court confirming
the Plan under section 1129 of the Bankruptcy Code and authorizing all of the
transactions and agreements contemplated by the Plan, in form and substance
reasonably satisfactory to the Requisite Backstop Parties.
“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease,

4

--------------------------------------------------------------------------------




franchise agreement, binding letter of intent, binding memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding any Company Plan and the Plan.
“Cover Transaction” means a circumstance in which the Company funds all or a
portion of the Deficiency Amount through available cash and/or the Company
arranges for the sale of all or any portion of the Available Shares to any other
Person at the Purchase Price, in each case during the Cover Transaction Period.
“Cover Transaction Period” means the seven (7) day period following expiration
of the Backstop Party Replacement Period.
“Defaulting Backstop Party” means, at any time, any Backstop Party that has
breached its obligations under this Agreement, resulting in a Backstop Party
Default that is continuing at such time.
“Deficiency Amount” means the difference between (x) the Rights Offering Amount
and (y) the aggregate amount on deposit in the Rights Offering Escrow Accounts,
calculated as of the first (1st) Business Day following the expiration of the
Backstop Party Replacement Period (after giving effect to a Backstop Party
Replacement).
“Disclosure Statement” means the disclosure statement with respect to the Plan
approved pursuant to the Disclosure Statement Order (including all exhibits and
schedules thereto), in form and substance reasonably satisfactory to the
Requisite Backstop Parties.
“Disclosure Statement Order” means the Order entered by the Bankruptcy Court
approving the Disclosure Statement and Solicitation Materials as containing,
among other things, “adequate information” as required by section 1125 of the
Bankruptcy Code, in form and substance reasonably satisfactory to the Requisite
Backstop Parties.
“Eligible Stockholder” means each beneficial owner of 10.0% or more of the New
NII Common Stock issued under the Plan (including pursuant to the Rights
Offering); provided, that for purposes of calculating such beneficial ownership,
each Backstop Party and its Affiliates or Affiliated Funds shall be considered
in the aggregate as one beneficial owner.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“Event” means any event, development, occurrence, circumstance or change.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Expense Reimbursement” has the meaning set forth in Section 3.3.
“Final Order” means an order or judgment, the operation or effect of which has
not been reversed, stayed, modified, or amended, and is in full force and
effect, and as to which

5

--------------------------------------------------------------------------------




order or judgment (a) the time to appeal or request reargument or further review
or rehearing, has expired and no appeal or request for reargument or further
review or rehearing has been timely filed, or (b) any appeal that has been or
may be taken or request for reargument or further review or rehearing that has
been or may be filed, has been resolved by the highest court to which the order
or judgment was appealed or to which the request was made, and no further appeal
or request for reargument or further review or rehearing has been or can be
taken or granted; provided that, upon mutual written agreement, the Company and
the Requisite Backstop Parties may deem an order or judgment to be a “Final
Order” for purposes hereof.
“General Rights Offering Escrow Account” means the escrow account established
pursuant to the Rights Offering Procedures pursuant to which Rights Offering
Participants are required to fund the Purchase Price.
“Governmental Entity” means any U.S. or non-U.S. federal, state, municipal,
local, judicial, administrative, legislative or regulatory agency, department,
commission, court, or tribunal of competent jurisdiction (including any branch,
department or official thereof), including any Communication Regulatory
Authority.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Intellectual Property” means all U.S. or foreign intellectual or industrial
property or proprietary rights, including any: (i) trademarks, service marks,
trade dress, domain names, social media identifiers, corporate and trade names,
logos and all other indicia of source or origin, together with all associated
goodwill, (ii) patents, inventions, invention disclosures, technology, know-how,
processes and methods, (iii) copyrights and copyrighted works, (including
software, applications, source and object code, databases and compilations,
online, advertising and promotional materials, mobile and social media content
and documentation), (iv) trade secrets and confidential or proprietary
information or content, and (v) all registrations, applications, renewals,
re-issues, continuations, continuations-in-part, divisions, extensions,
re-examinations and foreign counterparts of any of the foregoing.
“IRS” means the United States Internal Revenue Service.
“Knowledge of the Company” means the knowledge, after reasonable inquiry, of any
of the following members of NII’s management team: NII’s Chief Executive
Officer, Chief Financial Officer, and General Counsel.
“Law” means any law, statute, regulation, rule, code or ordinance enacted,
adopted, issued or promulgated by any Governmental Entity.
“Lien” means any lease, lien, adverse claim, charge, option, right of first
refusal, servitude, security interest, mortgage, pledge, deed of trust,
easement, encumbrance, restriction on transfer, conditional sale or other title
retention agreement, defect in title or other restrictions of a similar kind.

6

--------------------------------------------------------------------------------




“Luxco Notes” means, collectively, (i) $700,000,000 in aggregate principal
amount of 7.875% senior notes due 2019 governed by that certain Indenture dated
May 23, 2013 among Luxco, as issuer, NII, as guarantor, and Wilmington Trust,
National Association, as trustee, and (ii) $900,000,000 in aggregate principal
amount of 11.375% senior notes due 2019 governed by that certain Indenture dated
February 19, 2013 among Luxco, as issuer, NII, as guarantor, and Wilmington
Trust, National Association, as trustee, as supplemented by that certain
Supplemental Indenture dated April 15, 2013.
“Material Adverse Effect” means any Event which individually, or together with
all other Events, has had or could reasonably be expected to have a material
adverse effect on the (i) business, assets, capitalization, liabilities,
finances, properties, results of operations, or condition (financial or
otherwise) or the other prospects of the Company and its Subsidiaries, taken as
a whole, (ii) the projections included in the disclosure statement filed by the
Debtors on December 22, 2014; or (iii) the ability of the Company and its
Subsidiaries, taken as a whole, to perform their obligations under, or to
consummate the transactions contemplated by, this Commitment Agreement, the PSA
or the Plan, including the Rights Offering, including but not limited to any
appropriation, nationalization, expropriation or confiscation of a Material
Entity’s assets that are material to the business of the Company and its
subsidiaries taken as a whole by any Governmental Entity and any devaluation of
the currency of Mexico or Brazil as compared to the U.S. Dollar of more than 20%
from the value as of date of this Commitment Agreement; it being understood that
any public announcement by any Governmental Entity that the Company or any of
its senior management is a target of, has been indicted by, or any criminal
action is being pursued against the Company or any of its executive officers (in
their professional capacity) by any Governmental Entity, or any Governmental
Entity pursues any indictment of, or any criminal action against, the Company or
any of its executive officers (in their professional capacity), shall constitute
a Material Adverse Effect on the Company. For purposes of converting any foreign
currency into U.S. dollars the foreign exchange rate shall be the average of the
spot mid-rate for the respective currency vs. U.S. dollars as fixed by Citibank
Benchmark, page code FXBE on Bloomberg, published as soon as available after
12:00 p.m. London time (British Standard Time) for each of the 10 Trading Days
prior to the date of calculation.
“Material Entity” means NII and any Subsidiary of NII that is a “significant
subsidiary” as defined in Rule 1-02(w) of Regulation S-X promulgated pursuant to
the Exchange Act or that holds material telecommunications assets or licenses.
“New Board” means the board of directors of Reorganized NII as of the Plan
Effective Date.
“New NII Common Stock” means the new common stock, par value $0.001 per share,
of Reorganized NII.
“New NII Debt” has the meaning set forth in the PSA.
“NII Bylaws” means the amended and restated bylaws of NII as of the Closing
Date, which shall be substantially consistent with the terms set forth in the
Plan and otherwise be in form and substance reasonably satisfactory to the
Requisite Backstop Parties.

7

--------------------------------------------------------------------------------




“NII Certificate of Incorporation” means the amended and restated certificate of
incorporation of NII as of the Closing Date, which shall, among other things,
authorize the issuance of the New NII Common Stock and otherwise be
substantially consistent with the terms set forth in the Plan (or any supplement
thereto) and otherwise be in form and substance reasonably satisfactory to the
Requisite Backstop Parties.
“Notes” means, collectively, the Luxco Notes and the Capco Notes.
“Order” means any judgment, order, award, injunction, writ, or decree of any
Governmental Entity or arbitrator.
“Owned Claims” means those Claims beneficially owned by any Backstop Party or
any of its Affiliates or of which such Backstop Party or any of its Affiliates
is the nominee, investment manager or advisor for the beneficial owners of such
Claims, as of the date hereof, as reflected on Schedule 2 attached hereto.
“Owned Real Property” means all real property and interests in real property
owned, in whole or in part, directly or indirectly by NII and its Subsidiaries,
together with all buildings, fixtures and improvements located thereon, and all
appurtenances thereto.
“Permitted Liens” means (i) Liens for Taxes, assessments, and other governmental
levies, fees or charges that (A) are not due and payable or (B) are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made with respect thereto; (ii) mechanics Liens and similar
Liens for labor, materials or supplies provided with respect to any Owned Real
Property or personal property incurred in the ordinary course of business
consistent with past practice and as otherwise not prohibited under this
Commitment Agreement, for amounts that (A) do not materially detract from the
value of, or materially impair the use of, any of the Owned Real Property or
personal property of the Company or any of its Subsidiaries or (B) are being
contested in good faith by appropriate proceedings; (iii) zoning, building codes
and other land use Laws regulating the use or occupancy of any Owned Real
Property or the activities conducted thereon that are imposed by any
Governmental Entity having jurisdiction over such real property; provided, that
no such zoning, building codes and other land use Laws prohibit the use or
occupancy of such Owned Real Property; (iv) minor deficiencies in title, survey
exceptions, easements, covenants, conditions, restrictions and other similar
matters affecting title to any Owned Real Property and other title defects that
do not or would not materially impair the use or occupancy of such real property
or the operation of the Company’s or any of its Subsidiaries’ business;
(v) Liens that affect Owned Real Property, the underlying fee interest of any
Real Property Lease, or tangible personal property that do not materially impair
the use of such property in the ordinary course of the Company’s or any of its
Subsidiaries’ business, as currently conducted; (vi) all licenses, agreements,
settlements, consents, and covenants not to assert that were entered into in the
ordinary course of business consistent with past practice; (vii) the interests
of lessors under operating leases and licensors under license agreements; (viii)
Liens on amounts deposited to secure the Company’s and its Subsidiaries’
obligations in connection with workers’ compensation insurance unemployment
insurance or other types of social security; (ix) Liens on amounts deposited to
secure the Company’s and its Subsidiaries’ obligations in connection with the
making or entering into of bids, tenders, or

8

--------------------------------------------------------------------------------




leases in the ordinary course of business and not in connection with the
borrowing of money, and Liens arising in connection with the sales, transfers,
dispositions and factoring of accounts receivable; (x) Liens on amounts
deposited to secure the Company’s and its Subsidiaries’ obligations with respect
to statutory obligations, surety and customs bonds, statutory bonds, government
contracts, trade contracts, completion and performance guarantees, performance
bonds, stay or appeal bonds, progress payments and other similar obligations
incurred in the ordinary course of business; (xi) in respect of assets Liens
with a fair market value not in excess of $10 million; (xii) Liens granted in
connection with or permitted under the documentation governing the New NII Debt
and any other proposed exit financing facility; (xiii) Liens that, pursuant to
the Confirmation Order, will not survive beyond the Plan Effective Date; and
(xiv) Liens on any of the assets of the Subsidiaries that currently secures or
will secure after the Plan Effective Date any indebtedness under the Operating
Company Credit Agreements.
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, associate,
trust, Governmental Entity or other entity or organization.
“Plan” has the meaning set forth in the PSA.
“Plan Documents” has the meaning as set forth in the PSA.
“Plan Effective Date” means the effective date of the Plan.
“Primary Shares” means the New NII Common Stock issuable by NII upon exercise of
subscription rights in the Rights Offering and payment of the Purchase Price.
"Professional" means any professional employed in the Bankruptcy Cases pursuant
to sections 327, 328, 363 or 1103 of the Bankruptcy Code or any professional or
other Entity seeking compensation or reimbursement of expenses in connection
with the Bankruptcy Cases pursuant to section 503(b)(4) of the Bankruptcy Code.
“Post-Effective Date Business” means the businesses, assets and properties of
the Company and its Subsidiaries, taken as a whole, as of the Plan Effective
Date after giving effect to the Restructuring and the other transactions
contemplated by the Plan.
“Purchase Price” means $14.4375, the purchase price per share of NII New Common
Stock.
“Real Property Leases” means those leases, subleases, licenses, concessions and
other agreements, as amended, modified or restated, pursuant to which the
Company or one of its Subsidiaries holds a leasehold or subleasehold estate in,
or is granted the right to use or occupy, any land, buildings, structures,
improvements, fixtures or other interest in real property used in the Company’s
or its Subsidiaries’ business.
“Registration Rights Agreement” means that certain registration rights agreement
to be entered into as of the Plan Effective Date between the Company and certain

9

--------------------------------------------------------------------------------




holders of New NII Common Stock, in the form attached as Exhibit A hereto,
including such amendments or changes as approved by the Requisite Backstop
Parties.
“Reorganized NII” means NII, as reorganized pursuant to the confirmed Plan.
“Reorganized NII Corporate Documents” means the NII Bylaws, the NII Certificate
of Incorporation and the bylaws and certificate of incorporation (or comparable
constituent documents) of any Subsidiaries of NII, each in form and substance
reasonably satisfactory to the Requisite Backstop Parties.
“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, limited partners, general partners, shareholders,
managers, management company, investment manager, affiliates, employees, agents,
investment bankers, attorneys, accountants, advisors, financial advisor and
other Professionals of such Person, in each case, in such capacity, serving on
or after the Petition Date.
“Requisite Backstop Parties” means each of Aurelius and Capital Group.
“Retention Agreement” means the engagement letter or other form of agreement
between any of the Debtors and any professional, attorney, investment bank,
accountant, advisor or other agent retained by any such Debtor pursuant to an
Order of the Bankruptcy Court.
“Rights” means the subscription rights distributed pursuant to and in accordance
with the Rights Offering Procedures.
“Rights Offering” means the rights offering contemplated by this Commitment
Agreement and the Rights Offering Procedures, both as are satisfactory to the
Requisite Backstop Parties.
“Rights Offering Amount” means an amount equal to $250.0 million.
“Rights Offering Escrow Account” means, collectively, the Backstop Escrow
Account and the General Rights Offering Escrow Account established in accordance
with Section 2.4.
“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription form must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable Purchase Price.
“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Shares in accordance with the Rights Offering Procedures.
“Rights Offering Procedures” means the procedures with respect to the Rights
Offering that are approved by the Bankruptcy Court pursuant to the Rights
Offering Procedures Order which procedures shall be in form and substance
satisfactory to the Requisite Backstop Parties.

10

--------------------------------------------------------------------------------




“Rights Offering Procedures Order” means an Order entered by the Bankruptcy
Court approving the commencement of the Rights Offering in accordance with the
Rights Offering Procedures; for the avoidance of doubt, such Order may be, and
the foregoing relief may be granted pursuant to, the Disclosure Statement Order.
“Rights Offering Shares” means the Shares issued in the Rights Offering.
“Rights Offering Subscription Agent” means a subscription agent appointed by the
Company and reasonably satisfactory to the Requisite Backstop Parties.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Solicitation Materials” means the solicitation materials in respect of the Plan
and the Rights Offering Procedures, in form and substance reasonably
satisfactory to the Requisite Backstop Parties.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (i) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (ii) has the power to elect a majority of the board of directors or
similar governing body or (iii) has the power to direct the business and
policies.
“Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition,” “business combination” or other
similar anti-takeover statute or regulation.
“Taxes” (i) any and all federal, state, provincial, local, foreign and other
taxes, levies, fees, imposts, duties, and similar governmental charges
(including any interest, fines, assessments, penalties or additions to tax
imposed in connection therewith or with respect thereto) including (x) taxes
imposed on, or measured by, income, franchise, profits or gross receipts, and
(y) ad valorem, value added, capital gains, sales, goods and services, use, real
or personal property, capital stock, license, branch, payroll, estimated
withholding, employment, social security (or similar), unemployment,
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes, and customs duties, (ii)
any and all liability for the payment of any items described in clause (i) above
as a result of being (or ceasing to be) a member of an affiliated, consolidated,
combined, unitary or aggregate group (or being included (or being required to be
included) in any Tax Return related to such group and (iii) any and all
liability for the payment of any amounts as a result of any express or implied
obligation to indemnify any other person, or any successor or transferee
liability, in respect of any items described in clause (i) or (ii) above.
“Tax Returns” means any and all reports, returns, declarations, claims for
refund, elections, disclosures, estimates, information reports or returns or
statements required to be

11

--------------------------------------------------------------------------------




supplied to a Governmental Entity in connection with Taxes, including any
schedule or attachment thereto or amendment thereof.
“Trading Day” means any day that securities are traded on the New York Stock
Exchange.
“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of.
“Treasury Regulations” means the Treasury regulations promulgated under the
Code.
“Unsubscribed Shares” means the Rights Offering Shares that have not been duly
purchased by the Rights Offering Participants in accordance with the Rights
Offering Procedures and the Plan.
Section 1.2    Additional Defined Terms. In addition to the terms defined in
Section 1.1, additional defined terms used herein shall have the respective
meanings assigned thereto in the Sections indicated in the table below.


Defined Term
Section
Alternative Transaction
Section 4.02 of the PSA
Backstop Commitment
Section 2.2
Backstop Commitment Fee
Section 3.1
Backstop Escrow Account
Section 2.4(a)
Backstop Escrow Funding Date
Section 2.4(b)
Backstop Parties
Preamble
Backstop Party
Preamble
Backstop Party Replacement
Section 2.3(a)
Backstop Party Replacement Period
Section 2.3(a)
Bankruptcy Code
Recitals
Bankruptcy Court
Recitals
Capco
Preamble
Closing
Section 2.5(a)
Closing Date
Section 2.5(a)
Commitment Agreement
Preamble
Communications Applications
Section 4.33(a)
Communications Licenses
Section 4.32(a)
Company
Preamble
Debtors
Preamble
Draft Communications Applications Application
Section 4.33(b)
Employee Representatives
Section 4.14(a)
Expense Reimbursement
Section 3.3


12

--------------------------------------------------------------------------------




Defined Term
Section
FCPA
Section 4.24
Filing Party
Section 6.4(a)
Financial Reports
Section 6.7(a)
Financial Statements
Section 4.9
Foreign Benefit Plans
Section 4.20(f)
Funding Notice
Section 2.4(a)
GAAP
Section 4.9
Indemnified Claim
Section 8.2
Indemnified Person
Section 8.1
Indemnifying Party
Section 8.1
Joint Filing Party
Section 6.4(b)
Legal Proceedings
Section 4.13
Legend
Section 6.15
Long Pole Jurisdiction
Section 6.4(e)
Losses
Section 8.1
Luxco
Preamble
Material Contract
Section 4.23
Money Laundering Laws
Section 4.25
NII
Preamble
Non-Waiving Backstop Parties
Section 7.3
Outside Date
Section 9.1(f)
Party
Preamble
Petition Date
Recitals
Plan Term Sheet
Preamble
Pre-Closing Period
Section 6.3
PSA
Recitals
Put Option
Section 2.2
Regulation S
Section 5.8
Related Purchaser
Section 2.6(a)
Replacing Backstop Parties
Section 2.3(a)
Restructuring
Recitals
Rights Offering Commitment
Section 2.1
Sanctions
Section 4.26
Waiving Backstop Parties
Section 7.3



Section 1.3    Construction.
(a)    In this Commitment Agreement, unless the context otherwise requires:

13

--------------------------------------------------------------------------------




(i)    references to Articles, Sections, Exhibits and Schedules are references
to the articles and sections or subsections of, and the exhibits and schedules
attached to, this Commitment Agreement;
(ii)    the descriptive headings of the Articles and Sections of this Commitment
Agreement are inserted for convenience only, do not constitute a part of this
Commitment Agreement and shall not affect in any way the meaning or
interpretation of this Commitment Agreement;
(iii)    references in this Commitment Agreement to “writing” or comparable
expressions include a reference to a written document transmitted by means of
electronic mail in portable document format (.pdf), facsimile transmission or
comparable means of communication;
(iv)    words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;
(v)    the words “hereof”, “herein”, “hereto” and “hereunder”, and words of
similar import, when used in this Commitment Agreement, shall refer to this
Commitment Agreement as a whole, including all Exhibits and Schedules attached
to this Commitment Agreement, and not to any provision of this Commitment
Agreement;
(vi)    the term this “Commitment Agreement” shall be construed as a reference
to this Commitment Agreement as the same may have been, or may from time to time
be, amended, modified, varied, novated or supplemented;
(vii)    “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;
(viii)    references to “day” or “days” are to calendar days;
(ix)    references to “the date hereof” means as of the date of this Commitment
Agreement;
(x)    unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder in effect on the date of this Commitment
Agreement; and
(xi)    references to “dollars” or “$” are to United States of America dollars.
(b)    This Commitment Agreement is the product of extensive discussions and
negotiations between and among the Debtors, the Backstop Parties and certain
other creditors and constituencies. Each of the foregoing was represented by
counsel, who either (a) participated in the formulation and documentation of, or
(b) was afforded the opportunity to review and provide comments on, this
Commitment Agreement and the documents ancillary

14

--------------------------------------------------------------------------------




hereto. Accordingly, the general rule of contract construction known as “contra
preferentem” shall not apply to the construction or interpretation of any
provision of this Commitment Agreement or any contract, instrument, release,
exhibit, or other agreement or document generated in connection herewith.
ARTICLE II

BACKSTOP COMMITMENT
Section 2.1    The Rights Offering. On the terms and subject to the conditions
hereof, including entry of the BCA Approval Order and the Rights Offering
Procedures Order by the Bankruptcy Court (a) the Company shall conduct the
Rights Offering pursuant to and in accordance with the Rights Offering
Procedures, this Commitment Agreement, and the Plan; and (b) severally and not
jointly, each Backstop Party shall, and shall cause each of its Affiliates (as
applicable) to, pursuant to and in accordance with the Rights Offering
Procedures, this Commitment Agreement and the Plan, (i) exercise all of the
Rights issued to and held by such Backstop Party or its Affiliates (as
applicable) as a holder of Notes and (ii) purchase on the Closing Date all of
such Backstop Party’s or its Affiliates (as applicable) Primary Shares at the
Purchase Price (the “Rights Offering Commitment”).
Section 2.2    The Backstop Commitment. On the terms and subject to the
conditions hereof, including entry of the BCA Approval Order and the Rights
Offering Procedures Order by the Bankruptcy Court, in the Rights Offering each
Backstop Party hereby grants to the Company an option (collectively, the “Put
Option”) to require such Backstop Party to purchase all Unsubscribed Shares on
the Closing Date subject to the terms and conditions of this Commitment
Agreement. Upon the exercise of the Put Option, each Backstop Party agrees,
severally and not jointly, to purchase, and the Company agrees to issue and sell
to such Backstop Party, on the Closing Date and for the Purchase Price, the
number of Unsubscribed Shares equal to such Backstop Party’s Backstop Commitment
Percentage of the total amount of Unsubscribed Shares, rounded between the
Backstop Parties solely to avoid fractional shares, it being understood that in
no event shall such rounding cause the aggregate Purchase Price for the Primary
Shares and the Unsubscribed Shares to be less than $250.0 million; provided,
that, in no event shall the Unsubscribed Shares each Backstop Party is
committing to purchase include those Primary Shares that were not purchased in
the Rights Offering by another Backstop Party (such obligation to purchase the
Unsubscribed Shares, the “Backstop Commitment”). Notwithstanding anything to the
contrary contained in this Commitment Agreement, and subject to Section 2.6, the
Backstop Parties may agree, among themselves, to reallocate their Backstop
Commitment Percentages without any consent or approval of any other Party;
provided, however, any such agreement among the Backstop Parties shall require
the consent or approval of all Backstop Parties affected by such reallocation.
The Company shall exercise the Put Option by delivery to each Backstop Party of
a written put election notice; provided, that the Put Option shall automatically
and irrevocably be deemed to have been exercised in full by the Company, without
the need for delivery of written notice or the taking of any further action by
the Company or any other Person, if the conditions set forth in Sections 7.2(a)
and 7.2(b) shall have been satisfied or waived in accordance with this
Commitment Agreement.

15

--------------------------------------------------------------------------------




Section 2.3    Backstop Party Default.
(a)    Upon the occurrence of a Backstop Party Default, the Backstop Parties
(other than any Defaulting Backstop Party) shall have the right, but shall not
be obligated to, within five (5) Business Days after receipt of written notice
from the Company to all Backstop Parties of such Backstop Party Default (which
notice shall be given promptly following the occurrence of such Backstop Party
Default and substantially concurrently to all Backstop Parties) (such five (5)
Business Day period, the “Backstop Party Replacement Period”) to request that
one or more of the Backstop Parties (other than the Defaulting Backstop Party)
purchase all or any portion of the Available Shares at the Purchase Price (any
such purchase, a “Backstop Party Replacement”) on the terms and subject to the
conditions set forth in this Commitment Agreement and in such amounts based upon
the applicable Backstop Commitment Percentage with respect to such Replacing
Backstop Party, or as may otherwise be agreed upon by the Company and all of the
non-Defaulting Backstop Parties electing to purchase all or any portion of the
Available Shares (such Backstop Parties, the “Replacing Backstop Parties”). The
Backstop Parties are not obligated to provide a Backstop Party Replacement
unless a Backstop Party affirmatively consents thereto in writing. Any such
Available Shares purchased by a Replacing Backstop Party shall be included in
the determination of (y) the Backstop Shares of such Replacing Backstop Party
for all purposes hereunder and (z) the Backstop Commitment Percentage of such
Backstop Party for all purposes hereunder, including for purposes of Section
3.1. Any such Available Shares not purchased by a Defaulting Backstop Party
shall be removed in the determination of (y) the Backstop Shares of such
Defaulting Backstop Party for all purposes hereunder and (y) the Backstop
Commitment Percentage of such Defaulting Backstop Party for all purposes
hereunder, including for purposes of Section 3.1. If a Backstop Party Default
occurs, the Closing and the Outside Date shall be delayed only to the extent
necessary to allow for (A) the Backstop Party Replacement to be completed within
the Backstop Party Replacement Period or (B) the consummation of a Cover
Transaction within the Cover Transaction Period. If the Backstop Party
Replacement has not been consummated upon expiration of the Backstop Party
Replacement Period, and a Cover Transaction has not been consummated prior to
the expiration of the Cover Transaction Period, each Backstop Party may
terminate its obligations under this Commitment Agreement by written notice to
NII, or this Commitment Agreement may be terminated by NII by written notice to
each Backstop Party.
(b)    If a Backstop Party is or becomes a Defaulting Backstop Party, it shall
be in breach of this Commitment Agreement and shall not be entitled to the
Backstop Commitment Fee hereunder.
(c)    Nothing in this Commitment Agreement shall be deemed to require a
Backstop Party to purchase more than its Backstop Commitment Percentage of the
Unsubscribed Shares.
(d)    Subject to Section 10.10, no provision of this Commitment Agreement shall
relieve any Defaulting Backstop Party from liability hereunder in connection
with such Defaulting Backstop Party’s Backstop Party Default.

16

--------------------------------------------------------------------------------




Section 2.4    Backstop Escrow Account Funding.
(a)    Funding Notice. (A) No earlier than the fifth (5th) Business Day prior to
the Plan Effective Date, the Company, or the Rights Offering Subscription Agent
on behalf of the Company, shall deliver to each Backstop Party a written notice
(the “Funding Notice”) of (i) the aggregate number of Rights Offering Shares
elected to be purchased by the Rights Offering Participants and the aggregate
Purchase Price therefor; (ii) the aggregate number of Unsubscribed Shares, if
any, and the aggregate Purchase Price therefor; (iii) the number of Backstop
Shares to be issued and sold by NII to such Backstop Party in accordance with
Section 2.2 and the aggregate Purchase Price therefor; and (iv) the escrow
account to which such Backstop Party shall deliver and pay the aggregate
Purchase Price for such Backstop Shares (the “Backstop Escrow Account”). The
Company, or the Rights Offering Subscription Agent on behalf of the Company,
shall as promptly as practicable provide any written backup, information and
documentation relating to the information contained in the Funding Notice as any
Backstop Party may reasonably request.
(b)    Backstop Escrow Account Funding. No later than the second (2nd) Business
Day following receipt of the Funding Notice (such date, the “Backstop Escrow
Funding Date”), each Backstop Party shall deliver and pay the aggregate Purchase
Price for such Backstop Party’s Backstop Shares by wire transfer in immediately
available funds in U.S. dollars into the Backstop Escrow Account in satisfaction
of such Backstop Party’s Backstop Commitment. The Backstop Escrow Account shall
be established with an escrow agent satisfactory to the Requisite Backstop
Parties and the Company (which shall be Prime Clerk LLC unless the parties agree
otherwise) pursuant to an escrow agreement in form and substance satisfactory to
the Requisite Backstop Parties and the Company. The funds held in the Backstop
Escrow Account shall be released to the Backstop Parties, and each Backstop
Party shall receive from the Backstop Escrow Account the cash amount actually
funded to the Backstop Escrow Account by such Backstop Party, plus any interest
accrued thereon, promptly following the earlier to occur of (i) termination of
this Commitment Agreement in accordance with its terms and (ii) the Outside
Date, if the Closing has not occurred on or before such date.
Section 2.5    Closing.
(a)    Subject to Article VII, unless otherwise mutually agreed in writing
between the Company and the Requisite Backstop Parties, the closing of the
Backstop Commitments (the “Closing”) shall take place at the offices of Jones
Day, 222 East 41st Street, New York, New York 10017, at 11:00 a.m., New York
City time, on the date on which all of the conditions set forth in Article VII
shall have been satisfied or waived in accordance with this Commitment Agreement
(other than conditions that by their terms are to be satisfied at the Closing,
but subject to the satisfaction or waiver of such conditions). The date on which
the Closing actually occurs shall be referred to herein as the “Closing Date”,
which shall be the same date as the Plan Effective Date.
(b)    At the Closing, the funds held in the Backstop Escrow Account shall be
released to the Company and utilized as set forth and in accordance with Section
6.13 and the Plan.

17

--------------------------------------------------------------------------------




(c)    At the Closing, issuance of the Primary Shares and the Backstop Shares
will be made by NII to the account of each Backstop Party (or to such other
accounts as any Backstop Party may designate in accordance with this Commitment
Agreement) against payment of the aggregate Purchase Price for the Primary
Shares and the Backstop Shares of such Backstop Party. In the event the Company
establishes book entry procedures to reflect ownership of New NII Common Stock,
the entry of any Primary Shares and Backstop Shares to be delivered pursuant to
this Section 2.5(c) into the account of (or for the benefit of) a Backstop Party
pursuant to NII’s book entry procedures and delivery to (or on behalf of) such
Backstop Party of an account statement reflecting the book entry of such Primary
Shares and Backstop Shares shall be deemed delivery of such Primary Shares and
Backstop Shares for purposes of this Commitment Agreement; if such procedures
are not in place or a Backstop Party so requests in writing, the Company shall
deliver a physical stock certificate to effect delivery of New NII Common Stock
or if available, effect delivery through the facilities of DTC. Notwithstanding
anything to the contrary in this Commitment Agreement, subject to Section
1146(a) of the Bankruptcy Code, all Primary Shares and Backstop Shares will be
delivered with all issue, stamp, transfer, sales and use, or similar Taxes or
duties that are due and payable (if any) in connection with such delivery duly
paid by the Debtors only if such delivery is made to a Backstop Party.
Section 2.6    Designation and Assignment Rights.
(a)    Each Backstop Party shall have the right to designate by written notice
to the Company no later than two (2) Business Days prior to the Closing Date
that some or all of its Primary Shares or Backstop Shares be issued in the name
of (or for the benefit of), and delivered to (or on behalf of), one or more of
its Affiliates or Affiliated Funds (other than portfolio companies) (each a
“Related Purchaser”) upon receipt by the Company of payment therefor in
accordance with the terms hereof, which notice of designation shall (i) be
addressed to the Company and signed by such Backstop Party and each such Related
Purchaser; (ii) specify the number of Primary Shares and Backstop Shares to be
delivered to or issued in the name of (or on behalf of) each such Related
Purchaser; and (iii) contain a confirmation by each such Related Purchaser of
the accuracy of the representations set forth in Article V as applied to such
Related Purchaser, if applicable. No designation of a Related Purchaser pursuant
to this Section 2.6(a) shall relieve such Backstop Party from its obligations
under this Commitment Agreement.
(b)    Each Backstop Party shall have the right to sell, transfer and assign all
or any portion of its Backstop Commitment to a Related Purchaser that agrees in
a writing addressed to the Company to (a) purchase such portion of such Backstop
Party’s Backstop Commitment, (b) be fully bound by, and subject to, this
Commitment Agreement as a Backstop Party for all purposes hereto (including for
purposes of determining the Requisite Backstop Parties), and (c) attach an
executed joinder of the Related Purchaser to the PSA. No such sale, transfer or
assignment pursuant to this Section 2.6(b) shall relieve such Backstop Party
from its obligations under this Commitment Agreement.
(c)    Each Backstop Party, severally and not jointly, agrees that it will not,
directly or indirectly, Transfer, at any time prior to the Closing Date or the
earlier

18

--------------------------------------------------------------------------------




termination of this Commitment Agreement in accordance with its terms, any of
its rights and obligations under this Commitment Agreement to any Person other
than in accordance with Sections 2.2, 2.3, 2.6(a), 2.6(b), or any other
provision of this Commitment Agreement which expressly permits such Transfer.
After the Closing Date, nothing in this Commitment Agreement shall limit or
restrict in any way any Backstop Party’s ability to Transfer any of its New NII
Common Stock or any interest therein; provided, that any such Transfer shall be
made pursuant to an effective registration statement under the Securities Act or
an exemption from the registration requirements thereunder and pursuant to
applicable securities Laws and in accordance with the Registration Rights
Agreement.
ARTICLE III

BACKSTOP COMMITMENT FEE AND EXPENSE REIMBURSEMENT
Section 3.1    Fees Payable by the Company. Subject to Section 3.2, as
consideration for the Put Option, the Backstop Commitment and the other
agreements of the Backstop Parties in this Commitment Agreement, the Debtors
shall pay or cause to be paid a nonrefundable aggregate fee in cash in an amount
equal to 6.0% of the Commitment Amount, calculated in accordance with Section
3.2, to the Backstop Parties (including, in accordance with Section 2.3(a), any
Replacing Backstop Parties and Related Purchasers, but excluding any Defaulting
Backstop Parties) or their designees based upon their respective Backstop
Commitment Percentages (the “Backstop Commitment Fee”), and to be paid as set
forth in this Article III.
The provisions for the payment of the Backstop Commitment Fee and Expense
Reimbursement (as set forth in Section 3.3), and the indemnification provided
herein, are an integral part of the transactions contemplated by this Commitment
Agreement and without these provisions the Backstop Parties would not have
entered into this Commitment Agreement, and the Backstop Commitment Fee and
Expense Reimbursement shall, pursuant to the BCA Approval Order, constitute
allowed administrative expenses of the Debtors’ estates under sections 503(b)
and 507 of the Bankruptcy Code.
Section 3.2    Payment of Fees. The Backstop Commitment Fee shall be fully
earned upon entry of the BCA Approval Order and shall be paid or caused to be
paid by the Debtors, free and clear of any withholding or deduction for any
applicable Taxes, in cash in U.S. dollars on the Closing Date; provided, that if
the Closing Date does not occur, such Backstop Commitment Fee shall be paid on
the earlier to occur of the consummation of any Alternative Transaction
occurring at any time, whether before or after the Outside Date, or the
occurrence of the termination of this Commitment Agreement; provided, however,
that the Backstop Commitment Fee shall not be payable to (i) a Defaulting
Backstop Party or (ii) any Backstop Party whose breach of this Agreement caused
this Agreement to be terminated. For the avoidance of doubt, the Backstop
Commitment Fee will be payable regardless of the number of Unsubscribed Shares
(if any). Except as provided for in Section 2.3(b), the Backstop Commitment Fee
will be non-refundable and non-avoidable when paid.

19

--------------------------------------------------------------------------------




Section 3.3    Expense Reimbursement. The Debtors agree to pay in full, in cash
on a joint and several basis (without duplication) (i) the reasonable and
documented fees and expenses of counsel and financial advisors retained by the
Requisite Backstop Parties that have been and are incurred prior to the Plan
Effective Date in connection with the Restructuring and Bankruptcy Cases, in
accordance with the engagement letters for Akin Gump Strauss Hauer & Feld LLP,
Paul, Weiss, Rifkind, Wharton & Garrison LLP, Blackstone Advisory Partners,
L.P., and Houlihan Lokey and (ii) all filing fees, if any, required by the HSR
Act or any other Antitrust or other Law and all reasonable documented expenses
related thereto (the “Expense Reimbursement”). The Expense Reimbursement accrued
through the date on which the BCA Approval Order is entered shall be paid within
five (5) Business Days of such date. The Expense Reimbursement shall thereafter
be payable by the Debtors as soon as practicable after receipt of monthly
invoices therefor; provided, that the final payment owed by the Debtors shall be
made contemporaneously with the Closing or the termination of this Commitment
Agreement pursuant to Article IX or, if the Closing does not occur, upon the
earlier to occur of the Outside Date and the termination of this Commitment
Agreement; provided, further, that the Expense Reimbursement shall not be
subject to compliance with local guidelines issued by the Bankruptcy Court with
respect to payment of professional fees. The Debtors shall pay or cause to be
paid such invoices within five (5) Business Days of receipt thereof.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE DEBTORS
Except as set forth in (i) the Company SEC Documents filed prior to the date
hereof (excluding any risk factor disclosure and disclosure included in any
“forward-looking statements” disclaimer or other statements included in such
Company SEC Documents that are forward-looking in nature), or (ii) the
Disclosure Statement (excluding any risk factor disclosure and disclosure of
risks included in any “forward-looking statements” disclaimer or other
statements included in the Disclosure Statement in any case that are
forward-looking in nature), the Company hereby represents and warrants to the
Backstop Parties as set forth below. Any disclosure in the Company SEC
Documents, or the Disclosure Statement that is deemed to qualify a
representation or warranty shall also be deemed to qualify each and every other
representation and warranty to the extent that the relevance of such disclosure
to such other representations and warranties is reasonably apparent on its face.
Section 4.1    Organization and Qualification. Each Material Entity is a legal
entity duly organized, validly existing and in good standing (or the equivalent
thereof) under the Laws of its respective jurisdiction of incorporation or
organization and, subject to the entry of any applicable order of the Bankruptcy
Court, has all requisite power and authority to own, lease and operate its
properties and to carry on its business as currently conducted and presently
proposed to be conducted. Each Material Entity is duly qualified or licensed to
do business under the Laws of each other jurisdiction in which it owns, leases
or operates properties or conducts any business, in each case except to the
extent where the failure to be so qualified would reasonably be expected to
result in a Material Adverse Effect.

20

--------------------------------------------------------------------------------




Section 4.2    Corporate Power and Authority. The Company has the requisite
corporate power and authority (i) (A) subject to entry of the BCA Approval
Order, to enter into, execute and deliver this Commitment Agreement and to
perform its obligations hereunder and (B) subject to entry of the Confirmation
Order, to perform each of its other obligations hereunder and (ii) subject to
entry of the Confirmation Order, to consummate the transactions contemplated
herein and in the Plan, to enter into, execute and deliver the Plan Documents
and all other agreements to which it will be a party as contemplated by this
Commitment Agreement and the Plan, and to perform its obligations under each of
the Plan Documents, other than this Commitment Agreement. Subject to the entry
of the foregoing Orders, as applicable, the execution and delivery of this
Commitment Agreement and each of the other Plan Documents and the consummation
of the transactions contemplated hereby and thereby have been or will be duly
authorized by all requisite corporate action on behalf of the Company, and no
other corporate proceedings on the part of the Company are or will be necessary
to authorize this Commitment Agreement or any of the other Plan Documents or to
consummate the transactions contemplated hereby or thereby.
Section 4.3    Execution and Delivery; Enforceability. Subject to entry of the
BCA Approval Order, this Commitment Agreement will have been, and subject to the
entry of the Confirmation Order, each other Plan Document that requires
execution will be, duly executed and delivered by each Debtor or Reorganized
Debtor party thereto. Upon entry of the BCA Approval Order and assuming this
Commitment Agreement has been duly authorized, executed and delivered by the
Backstop Parties, the Commitment Agreement and each of the other obligations
hereunder will constitute the valid and binding obligation of the Debtors,
enforceable against the Debtors in accordance with its terms; provided, however,
that, until entry of the BCA Approval Order, this Commitment Agreement shall not
be binding on the Debtors in the absence of Bankruptcy Court approval.
Section 4.4    Authorized and Issued Capital Stock.
(a)    On the Closing Date, (i) the authorized capital stock of NII will consist
of one hundred fifty million (150,000,000) shares of New NII Common Stock, and
(ii) the outstanding capital stock of NII will consist of one hundred seventeen
million three hundred fifteen thousand nine hundred sixty (117,315,960) issued
and outstanding shares of New NII Common Stock.
(b)    Except as set forth in this Section 4.4, as of the Closing Date, no
shares of capital stock or other equity or voting interest in NII, or any
security exercisable for or convertible or exchangeable into any capital stock
of or other equity or voting interest in NII, will have been issued, reserved
for issuance or outstanding.
(c)    Except as described in this Section 4.4 and except as set forth in the
Registration Rights Agreement, the Reorganized NII Corporate Documents, the
documentation governing the New NII Debt or any other proposed exit financing
facility, as of the Closing Date, neither the Company nor any of its
Subsidiaries will be party to or otherwise bound by or subject to any
outstanding option, warrant, call, right, security, commitment, contract,
arrangement or undertaking (including any preemptive right) that (i) obligates
the

21

--------------------------------------------------------------------------------




Company or any of its Subsidiaries to issue, deliver, sell or transfer, or
repurchase, redeem or otherwise acquire, or cause to be issued, delivered, sold
or transferred, or repurchased, redeemed or otherwise acquired, any shares of
the capital stock of, or other equity or voting interests in, the Company or any
of its Subsidiaries or any security exercisable for or convertible or
exchangeable into any capital stock of, or other equity or voting interest in,
the Company or any of its Subsidiaries, (ii) obligates the Company or any of its
Subsidiaries to issue, grant, extend or enter into any such option, warrant,
call, right, security, commitment, contract, arrangement or undertaking,
(iii) restricts the Transfer (other than as required by applicable securities
laws) of any shares of capital stock of the Company or any of its Subsidiaries
or (iv) relates to the voting of any shares of capital stock of the Company or
any of its Subsidiaries.
Section 4.5    Issuance. The shares of New NII Common Stock to be issued
pursuant to the Plan, including the shares of New NII Common Stock to be issued
in connection with the consummation of the Rights Offering, will, when issued
and delivered on the Closing Date, be duly and validly authorized, issued and
delivered and shall be fully paid and non-assessable, and free and clear of all
Taxes, Liens (other than Permitted Liens and transfer restrictions imposed
hereunder, under the Registration Rights Agreement or under the Reorganized NII
Corporate Documents or by applicable Law), preemptive rights, subscription and
similar rights, other than any rights set forth in the Reorganized NII Corporate
Documents and the Registration Rights Agreement.
Section 4.6    No Conflict. Assuming the consents described in Section 4.7 are
obtained, the execution and delivery by the Company and, if applicable, its
Subsidiaries, of this Commitment Agreement, the Plan and the other Plan
Documents, the compliance by the Company and, if applicable, its Subsidiaries,
with all of the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein, including the Rights Offering,
(i) will not conflict with, or result in a breach or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result, except to the extent specified in the Plan,
in the acceleration of, or the creation of any Lien under, or cause any payment
or consent to be required under, any Contract to which the Company or any of its
Subsidiaries will be bound as of the Closing Date after giving effect to the
Plan or to which any of the property or assets of the Company or any of its
Subsidiaries will be subject as of the Closing Date after giving effect to the
Plan other than Permitted Liens, except to the extent that any such conflict,
breach, violation, or default would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; (ii) will not
result in any violation of the provisions of the Reorganized NII Corporate
Documents or any of the organization documents of any Subsidiary of the Company
except to the extent that any such violation would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; and
(iii) will not result in any material violation of any Law or Order applicable
to the Company or any of its Subsidiaries or any of their properties.
Section 4.7    Consents and Approvals. No consent, approval, authorization,
order, registration or qualification of or with any Governmental Entity having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties is required for the execution and delivery by the Company and, if
applicable, its Subsidiaries of this Commitment Agreement, the

22

--------------------------------------------------------------------------------




Plan and the other Plan Documents, the compliance by the Company and, if
applicable, its Subsidiaries with all of the provisions hereof and thereof and
the consummation of the transactions contemplated herein and therein, including
the Rights Offering, except for (i) the entry of the Rights Offering Procedures
Order, (ii) the entry of the BCA Approval Order authorizing the Company to
execute and deliver this Commitment Agreement and perform its obligations
hereunder and authorizing the Company to perform each of its other obligations
hereunder, (iii) the entry of the Confirmation Order, (iv) filings, if any,
pursuant to the HSR Act or any applicable notification, authorization, approval
or consent under any other Antitrust Laws in connection with the transactions
contemplated by this Commitment Agreement, and the expiration or termination of
all applicable waiting periods thereunder, (v) the filing with the Secretary of
State of the State of Delaware of the NII Certificate of Incorporation and the
filing of any other corporate documents with applicable state filing agencies,
(vi) such consents, approvals or authorizations as may be required under any
Communications Law in connection with the transactions contemplated by this
Commitment Agreement, (vii) such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase of the Primary Shares and the
Backstop Shares by the Backstop Parties and the issuance of the Rights and the
Rights Offering Shares pursuant to the exercise of the Rights, and (vii)
filings, if any, with any Communications Regulatory Authority as may be required
or necessary under any Communications Law or any applicable notification,
authorization, approval or consent under any other Communications Law in
connection with the transactions contemplated by this Commitment Agreement, and
the expiration or termination of all applicable waiting periods thereunder.
Section 4.8    Arm’s Length. The Company acknowledges and agrees that (a) each
of the Backstop Parties is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering) and not as a financial advisor or a fiduciary to, or an agent
of, the Company or any of their Subsidiaries and (b) no Backstop Party is
advising the Company or any of their Subsidiaries as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.
Section 4.9    Financial Statements. The consolidated financial statements of
the Company included in (i) the Annual Report on Form 10-K filed by NII with the
SEC for the fiscal year ended December 31, 2013, (ii) the Quarterly Report on
Form 10-Q filed by NII with the SEC for the period ended March 31, 2014, (iii)
the Quarterly Report on Form 10-Q filed by NII with the SEC for the period ended
June 30, 2014 and (iv) the Quarterly Report on Form 10-Q filed by NII with the
SEC for the period ended September 30, 2014 (collectively, the “Financial
Statements”), comply in all material respects with the applicable requirements
of the Securities Act and the Exchange Act and present fairly in all material
respects the financial position, results of operations and cash flows of the
Company and its consolidated subsidiaries, taken as a whole, as of the dates
indicated and for the periods specified therein. The Financial Statements,
including the related schedules and notes thereto, have been prepared in
conformity with U.S. generally accepted accounting principles (“GAAP”) applied
on a consistent basis throughout the periods and at the dates covered thereby
(except, in the case of unaudited interim financial statements, as permitted by
Form 10-Q of the Exchange Act).

23

--------------------------------------------------------------------------------




Section 4.10    Company SEC Documents and Disclosure Statement. Since December
31, 2013, NII has filed all required reports and schedules with the SEC. As of
their respective dates, and giving effect to any amendments or supplements
thereto filed prior to the date of this Commitment Agreement, each of the
Company SEC Documents complied in all material respects with the requirements of
the Exchange Act applicable to such Company SEC Documents. NII has filed with
the SEC all “material contracts” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Exchange Act) that are required to be filed as exhibits
to the Company SEC Documents. No Company SEC Document, after giving effect to
any amendments or supplements thereto and to any subsequently filed Company SEC
Documents, in each case filed prior to the date of this Commitment Agreement,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Disclosure Statement as approved by the Bankruptcy Court will conform in all
material respects with section 1125 of the Bankruptcy Code.
Section 4.11    Absence of Certain Changes. Since September 15, 2014, no Event
has occurred or exists that constitutes a Material Adverse Effect.
Section 4.12    Compliance with Laws. Neither the Company nor any of its
Subsidiaries is or has been at any time since December 31, 2013 in violation of
any Law or Order (other than Laws relating to Company Plans and Foreign Benefit
Plans, which are addressed in Section 4.20), except for any such violation that
would not reasonably be expected to result in a Material Adverse Effect.
Section 4.13    Legal Proceedings. Other than the Bankruptcy Cases and any
adversary proceedings or contested motions commenced in connection therewith,
and other than as set forth in the Company SEC Documents, there are no legal,
governmental, administrative, judicial or regulatory investigations, audits,
actions, suits, claims, arbitrations, demands, demand letters, notices of
non-compliance or violations, or proceedings (“Legal Proceedings”) pending or,
to the Knowledge of the Company, threatened in writing to which the Company or
any of its Subsidiaries is a party or to which any property of the Company or
any of its Subsidiaries is the subject that would reasonably be expected to
result in a Material Adverse Effect.
Section 4.14    Labor Relations.
(a)    There is no labor or employment-related Legal Proceeding pending or, to
the Knowledge of the Company, threatened in writing against the Company or any
of its Subsidiaries, by or on behalf of any of their respective employees or
such employees’ labor organization, works council, workers’ committee, union
representatives or any other type of employees’ representatives appointed for
collective bargaining purposes (collectively “Employee Representatives”), or by
any Governmental Entity, except to the extent that any such Legal Proceedings
would not reasonably be expected to result in a Material Adverse Effect.
(b)    There is no strike, lockout, material labor dispute or, to the Knowledge
of the Company, threat in writing thereof, by or with respect to any employees
of the Company or any of its Subsidiaries, except to the extent that any such
strike, lockout, or material

24

--------------------------------------------------------------------------------




labor dispute would not reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is subject to any
obligation (whether pursuant to Law or Contract) to notify, inform and/or
consult with, or obtain consent from, any Employee Representative regarding the
transactions contemplated by this Commitment Agreement prior to entering into
this Commitment Agreement, except as would not reasonably be expected to result
in a Material Adverse Effect.
Section 4.15    Intellectual Property. The Company or its Subsidiaries own, or
hold licenses in, all Intellectual Property that are necessary to the conduct of
its business, and have obtained assignments of all material leases, licenses and
other rights of whatever nature, in each case other than Permitted Liens,
necessary for the conduct of the Company’s business. Except as would not
reasonably be expected to result in a Material Adverse Effect, to the Knowledge
of the Company there is no material Intellectual Property owned by the Company
or any of its Subsidiaries that is being infringed, misappropriated or violated
by any other Person which infringement would reasonably be expected to have a
Material Adverse Effect. Except as would not reasonably be expected to result in
a Material Adverse Effect, to the Knowledge of the Company, neither the Company
nor its Subsidiaries presently Infringes any material Intellectual Property of
any other Person and no Person has alleged same in writing, except for
allegations that have since been resolved or in connection with the Bankruptcy
Cases and any adversary proceedings or contested motions commenced in connection
therewith.
Section 4.16    Title to Real and Personal Property.
(a)    Owned Real Property. The Company and its Subsidiaries, as applicable,
have good and valid title in fee simple to each material Owned Real Property
which failure to have such title would reasonably be expected to have a Material
Adverse Effect, free and clear of all Liens, except for (i) Liens that are
described in (x) the Company SEC Documents filed prior to the date hereof,
(y) the Plan or (z) the Disclosure Statement, (ii) Permitted Liens or (iii)
Liens which would not reasonably be expected to have a Material Adverse Effect.
(b)    Leased Real Property. The Company has good and valid leasehold interests
in its leased Real Property which failure to have such leasehold interest would
reasonably be expected to have a Material Adverse Effect. All material Real
Property Leases necessary for the operation of the Post-Effective Date Business
are valid and binding on the Company or its relevant Subsidiaries and
enforceable in accordance with their terms (subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity).
Neither the Company nor any of its Subsidiaries is in material default or breach
under the terms of any material Real Property Lease necessary for the operation
of the Post-Effective Date Business, except (i) as would not reasonably be
expected to result in a Material Adverse Effect, (ii) as subject to an
applicable order of the Bankruptcy Court with respect to such leases, or (iii)
as a result of the filing of the Bankruptcy Cases. Each of the Company and its
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy

25

--------------------------------------------------------------------------------




peaceful and undisturbed possession would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(c)    Personal Property. The Company or its Subsidiaries has good title or, in
the case of leased assets, a valid leasehold interest, free and clear of all
Liens, to all of the material tangible personal property and assets, except for
(i) Liens that are described in (x) the Company SEC Documents filed prior to the
date hereof, (y) the Plan or (z) the Disclosure Statement, (ii) Permitted Liens
or (iii) Liens which would not reasonably be expected to have a Material Adverse
Effect.
Section 4.17    No Undisclosed Relationships. No relationship, direct or
indirect, exists between or among the Company or any of its Subsidiaries, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company or any of its Subsidiaries, on the other hand, that is required by
the Exchange Act to be described in the Company SEC Documents and that is not so
described in the Company SEC Documents, except for the transactions contemplated
by this Commitment Agreement and the other Plan Documents. Any Contract existing
as of the date hereof between or among the Company or any of its Subsidiaries,
on the one hand, and any directors, officers, stockholders, customers or
suppliers of the Company or any of its Subsidiaries, on the other hand, that is
required by the Exchange Act to be described in the Company SEC Documents is, to
the extent required, filed as an exhibit to, or incorporated by reference in,
the Annual Report on Form 10-K for the year ended December 31, 2013 that NII
filed with the SEC on February 28, 2014, as amended on February 28, 2014 and
April 29, 2014, or another Company SEC Document filed between April 29, 2014 and
the date hereof.
Section 4.18    Licenses and Permits. The Company and its Subsidiaries possess
all material licenses, certificates, permits and other authorizations issued by,
and have made all declarations and filings with, the appropriate Governmental
Entities that are necessary for the ownership or lease of their respective
properties and the conduct of the Post-Effective Date Business, other than those
licenses, certificates, permits and other authorizations, the absence of which
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. As of the date of this Commitment Agreement, neither
the Company nor any of its Subsidiaries has received written notice of any
revocation or modification of any such material license, certificate, permit or
authorization.
Section 4.19    Tax Matters.
(a)    All material Tax Returns required to be filed by or with respect to the
Company or any of its Subsidiaries have been properly prepared and timely filed
except where the failure to so file would not reasonably be expected to have a
Material Adverse Effect, and all such Tax Returns (including information
provided therewith or with respect to thereto) are true, complete and correct in
all material respects.
(b)    The Company and its Subsidiaries have fully and timely paid or will fully
and timely pay pursuant to the Plan all material Taxes owed by such companies
(whether or not shown on any Tax Return), or, to the extent any material Taxes
are not yet due,

26

--------------------------------------------------------------------------------




such Taxes have been accrued and fully provided for in accordance with GAAP, or
will be provided for when required under GAAP on the financial statements of the
Company included in the Company SEC Documents.
(c)    No material audit or other proceeding by any Governmental Entity is
pending or threatened in writing with respect to any Taxes due from or with
respect to the Company or any of its Subsidiaries, no Governmental Entity has
given written notice of any intention to assert any material deficiency or claim
for additional Taxes against the Company or any of its Subsidiaries, no written
claim has been made by any Governmental Entity in a jurisdiction where the
Company and its Subsidiaries do not file Tax Returns that they are or may be
subject to taxation by that jurisdiction, and all deficiencies for material
Taxes asserted or assessed against the Company or any of its Subsidiaries have
been fully and timely paid or are being contested in good faith, in all cases
other than such matters as would not reasonably be expected to have a Material
Adverse Effect settled or properly reflected in the financial statements of the
Company included in the Company SEC Documents.
(d)    The Company and its Subsidiaries have each withheld from their respective
employees, creditors, stockholders and third parties and timely paid to the
appropriate Governmental Entity proper and accurate amounts in all material
respects in compliance with all Tax withholding and remitting provisions of
applicable laws and have each complied in all material respects with all Tax
information reporting provisions of all applicable laws.
(e)    Neither the Company nor any of its Subsidiaries is a party to any
agreement relating to the sharing, allocation or indemnification of Taxes, or
any similar agreement, contract or arrangement (other than such agreements (i)
that are entered in the ordinary course of business and (ii) that are not
expected to result in a liability for Taxes that is material to the Company and
its Subsidiaries) or has any liability for Taxes of any Person (other than
members of the affiliated group, within the meaning of Section 1504(a) of the
Code, filing consolidated federal income Tax returns of which NII is the common
parent) under Treasury Regulations Section 1.1502-6, Treasury Regulations
Section 1.1502-78 or similar provision of state, local or foreign Tax law, as a
transferee or successor, by contract, or otherwise.
(f)    The Company has not been a “United States real property holding
corporation” within the meaning of Section 897(c)(2) of the Code at any time
during the five (5)-year period ending on the date of this Commitment Agreement.
(g)    Neither the Company nor any of its Subsidiaries has participated in any
listed transaction within the meaning of Treasury Regulations Section
1.6011-4(b) (or any similar provision of state, local or foreign Tax law).
(h)    Neither the Company nor any of its Subsidiaries has constituted a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of shares qualifying for
tax-free treatment under Section 355 of the Code (i) in the two (2) years prior
to the date of this Commitment Agreement or (ii) in a distribution that could
otherwise constitute part of a “plan” or “series of related

27

--------------------------------------------------------------------------------




transactions” (within the meaning of Section 355(e) of the Code) in conjunction
with this acquisition.
(i)    Neither the Company nor any of its Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any: (i) change in method of accounting for a taxable period
ending on or prior to the Closing Date; (ii) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign income Tax law) executed on or prior to the Closing Date; (iii)
intercompany transaction or excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign income Tax Law); (iv) installment sale or
open transaction disposition made on or prior to the Closing Date; (v) election
under Section 108(i) of the Code; or (vi) prepaid amount received on or prior to
the Closing Date.
Section 4.20    Company Plans.
(a)    (i) Each Company Plan is in compliance with all applicable Laws and its
governing documents, except to the extent any such non-compliance would not
reasonably be expected to result in a Material Adverse Effect. (ii) Except as
would not reasonably be expected to result in a Material Adverse Effect, (1) 
all contributions required to be made under the terms of any Company Plan have
been timely made or have been (A) reflected in the financial statements of the
Company included in the Company SEC Documents or (B) described in the Plan or
Disclosure Statement; and (2) no liability, claim, action, litigation, audit,
examination, investigation or administrative proceeding has been made, commenced
or, to the Knowledge of the Company, threatened in writing with respect to any
Company Plan (other than (A) routine claims for benefits payable in the ordinary
course, or (B) otherwise in relation to the Bankruptcy Cases).
(b)    Except as would not reasonably be expected to result in a Material
Adverse Effect, no Company Plan provides for post-employment or retiree health,
life insurance or other welfare benefits, except for (A) death benefits,
(B) benefits required by Section 4980B of the Code or similar Law, or
(C) benefits for which the covered individual pays the full premium cost.
(c)    Except as would not reasonably be expected to result in a Material
Adverse Effect, and other than arrangements which require Bankruptcy Court
approval, neither the execution of this Commitment Agreement or the other Plan
Documents, nor the consummation of the transactions contemplated hereby or
thereby will (A) entitle any employees of the Company or any of its Subsidiaries
to severance pay or any increase in severance pay upon any termination of
employment after the date hereof, (B) accelerate the time of payment or vesting
or result in any payment or funding (through a grantor trust or otherwise) of
compensation or benefits under, increase the amount payable or result in any
other material obligation pursuant to, any of the Company Plans, or (C) limit or
restrict the right of the Company to merge, amend or terminate any of the
Company Plans.

28

--------------------------------------------------------------------------------




(d)    Except as would not reasonably be expected to result in a Material
Adverse Effect, the execution, delivery of and performance by the Company and
its Subsidiaries of its obligations under this Commitment Agreement will not
(either alone or upon the occurrence of any additional or subsequent events)
result in “excess parachute payments” within the meaning of Section 280G(b)(1)
of the Code or any payments under any other applicable Laws that would be
treated in such similar nature to such section of the Code, with respect to any
Company Plan that would be in effect immediately after the Closing.
(e)    Except as would not reasonably be expected to result in a Material
Adverse Effect, and except as required to maintain the tax-qualified status of
any Company Plan intended to qualify under Section 401(a) of the Code, to the
Knowledge of the Company, no condition or circumstance exists that would prevent
the amendment or termination of any Company Plan other than a Company Plan
between the Company or any of its Subsidiaries, on the one hand, and an
individual employee or director thereof, on the other hand.
(f)    Except as would not reasonably be expected to result in a Material
Adverse Effect, each Company Plan that is maintained outside the jurisdiction of
the United States, or that covers any employee residing or working outside the
United States (any such Company Plan, “Foreign Benefit Plans”), which, under the
Laws of any jurisdiction outside of the United States, is required or approved
by any Governmental Entity, has been so registered and approved and, to the
Knowledge of the Company, has been maintained in good standing with applicable
material requirements of the Governmental Entities, and if intended to qualify
for special tax treatment, to the Knowledge of the Company, there are no
existing circumstances or events that have occurred that could reasonably be
expected to adversely affect the special tax treatment with respect to such
Foreign Benefit Plans.
Section 4.21    Internal Control Over Financial Reporting. The Company and each
of its Subsidiaries maintain a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) of the Exchange Act) that
complies with the requirements of the Exchange Act and that has been designed
by, or under the supervision of, the Company’s principal executive and principal
financial officers, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States. The Company and each of its Subsidiaries maintains internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to permit preparation
of the Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (iii) access to the Company’s assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. As of the date of the most recent balance sheet of the Company and
its consolidated Subsidiaries reviewed or audited by PricewaterhouseCoopers LLP
and the audit committee of the board of directors of the Company, there were no
material weaknesses in the Company’s internal controls and the Financial
Statements included in the Company SEC Documents fairly present the information

29

--------------------------------------------------------------------------------




called for in all material respects and were prepared in accordance with the
Commission's rules and guidelines applicable thereto.
Section 4.22    Disclosure Controls and Procedures. The Company (i) maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and
15d-15(e) promulgated under the Exchange Act) designed to ensure that
information required to be disclosed by the Company in the reports that it files
and submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms,
including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and
communicated to management of the Company as appropriate to allow timely
decisions regarding required disclosure, and (ii) has disclosed, based upon the
most recent evaluation by the chief executive officer and chief financial
officer of NII of the Company’s internal control over financial reporting, to
its auditors and the audit committee of the board of directors of NII (A) all
significant deficiencies and material weaknesses in the design or operation of
the Company’s internal control over financial reporting which are reasonably
likely to adversely affect its ability to record, process, summarize and report
financial data and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.
Section 4.23    Material Contracts. All Material Contracts are valid, binding
and enforceable by and against the Company or its relevant Subsidiary (except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws limiting creditors’ rights generally or by equitable principles
relating to enforceability), and no written notice to terminate, in whole or
part, any Material Contract has been delivered to the Company or any of its
Subsidiaries other than where the failure of such Material Contracts would not
reasonably be expected to have a Material Adverse Effect. Other than as a result
of the filing of the Bankruptcy Cases, neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any other party to any
Material Contract, is in default or breach under the terms thereof other than
where the breach of such Material Contracts would not reasonably be expected to
have a Material Adverse Effect. Each Material Contracts to which the Company or
any Subsidiary of the Company is a party as of the date hereof is filed as an
exhibit to, or incorporated by reference in, the Annual Report on Form 10-K for
the year ended December 31, 2013 that NII filed with the SEC on February 28,
2014, as amended on February 28, 2014 and April 29, 2014, or another Company SEC
Document filed between April 29, 2014 and the date hereof. For purposes of this
Commitment Agreement, “Material Contract” means any Contract necessary for the
operation of the Post-Effective Date Business that is a “material contract” (as
such term is defined in Item 601(b)(10) of Regulation S-K of the SEC that is
required to be disclosed on a Current Report on Form 8-K).
Section 4.24    No Unlawful Payments. Since December 31, 2013, neither the
Company nor any of its Subsidiaries nor, to the Knowledge of the Company, any
director, officer, agent, employee or Affiliate of the Company or any of its
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the

30

--------------------------------------------------------------------------------




“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company, its
Subsidiaries and, to the Knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.
Section 4.25    Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been conducted at all times in
material compliance with applicable financial recordkeeping and reporting
requirements and the money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the “Money
Laundering Laws”) and no Legal Proceedings by or before any court or
Governmental Entity, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the Knowledge of the Company, threatened.
Section 4.26    Compliance with Sanctions Laws. Neither the Company nor any of
its Subsidiaries nor, to the Knowledge of the Company, any director, officer,
agent, employee or Affiliate of the Company or any of its Subsidiaries (i) is
currently subject to any sanctions administered or enforced by the United States
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or
(ii) will, directly or indirectly, use the proceeds of the Rights Offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person in any manner that will result in a
violation of any economic sanctions imposed by the United States (including any
administered or enforced by OFAC, the U.S. Department of State, or the Bureau of
Industry and Security of the U.S. Department of Commerce), the United Nations
Security Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively,
“Sanctions”) by, or could result in the imposition of Sanctions against, any
person (including any person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
Section 4.27    No Broker’s Fees. Neither the Company nor any of its
Subsidiaries is a party to any Contract with any Person (other than this
Commitment Agreement and the Retention Agreements) that would give rise to a
valid claim against the Backstop Parties for a brokerage commission, finder’s
fee or like payment in connection with the Rights Offering or the sale of the
Backstop Shares.
Section 4.28    No Registration Rights. Except as provided for pursuant to the
Registration Rights Agreement, no Person has the right to require the Company or
any of its Subsidiaries to register the offering and sale of any of their
respective securities under the Securities Act.

31

--------------------------------------------------------------------------------




Section 4.29    Takeover Statutes. No Takeover Statute is applicable to this
Commitment Agreement and the transactions contemplated herein.
Section 4.30    Insurance. The Company and its Subsidiaries have insured their
properties and assets against such risks and in such amounts as are customary
for companies engaged in similar businesses. All premiums due and payable in
respect of material insurance policies maintained by the Company and its
Subsidiaries have been paid. The Company reasonably believes that the insurance
maintained by or on behalf of the Company and its Subsidiaries is adequate in
all material respects. Since December 31, 2013, to the Knowledge of the Company,
neither the Company nor any of its Subsidiaries has received written notice from
any insurer or agent of such insurer with respect to any material insurance
policies of the Company and its Subsidiaries of cancellation or termination of
such policies, other than such notices which are received in the ordinary course
of business or for policies that have expired on their terms.
Section 4.31    Investment Company Act. Neither the Company nor any of its
Subsidiaries is required to register as an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended.
Section 4.32    Communications Regulatory Matters.
(a)    The Company and its Subsidiaries each has, and is the authorized legal
holder of, all governmental permits, licenses, spectrum authorizations,
franchises, variances, exemptions, orders issued or granted by a Governmental
Entity and all other authorizations, consents and approvals issued or granted by
a Governmental Entity (“Communications Licenses”) necessary to conduct the
Business as presently conducted. Each of the Company and its Subsidiaries is in
compliance with its obligations under each of the Communications Licenses and
the rules and regulations of the Communications Regulatory Authorities, in each
case except for such failures to be in compliance as would not, individually or
in the aggregate, have a Material Adverse Effect.
(b)    There is not pending or, to the Knowledge of the Company, threatened
before any Communications Regulatory Authority or any other Governmental Entity
any action, investigation, review, proceeding, notice of violation, notice of
apparent liability, order to show cause, cease and desist order, order of
forfeiture or complaint against the Company or any of its Subsidiaries relating
to any of the Communications Licenses, nor has any Communications Regulatory
Authority or Governmental Entity indicated an intention to conduct the same, in
each case, except as would not, individually or in the aggregate, have a
Material Adverse Effect.
(c)    All Communications Licenses are in full force and effect have not been
revoked, suspended, canceled, materially adversely modified, rescinded or
terminated and have not expired, and are not subject to any conditions except
for conditions applicable to licenses of the same type generally or as otherwise
disclosed on the face of the Communications Licenses. The Company and its
Subsidiaries have timely filed or made all material applications, reports and
other disclosures required by any Communications Regulatory Authority to be made

32

--------------------------------------------------------------------------------




with respect to the Communications Licenses and have timely paid all regulatory
fees with respect thereto. Neither the Company nor any of its Subsidiaries is
aware of any reason that could reasonably be expected to result in a refusal by
any Communications Regulatory Authority to renew any License for a full term in
the normal course upon timely filing a complete and properly executed
application for renewal and payment of all applicable filing fees.
ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES
Each Backstop Party represents and warrants as to itself only as set forth
below.
Section 5.1    Organization. Such Backstop Party is a legal entity duly
organized, validly existing and, if applicable, in good standing (or the
equivalent thereof) under the laws of its jurisdiction of incorporation or
organization.
Section 5.2    Power and Authority. Such Backstop Party has the requisite
corporate, limited partnership or limited liability company power and authority
to enter into, execute and deliver this Commitment Agreement and each other Plan
Documents to which such Backstop Party is a party and to perform its obligations
hereunder and thereunder and has taken (or will take) all necessary corporate,
limited partnership or limited liability company action required for the due
authorization, execution, delivery and performance by it of this Commitment
Agreement and the other Plan Documents and the consummation of the transactions
contemplated hereby and thereby, and no other corporate, limited partnership or
limited liability company proceedings on the part of such Backstop Party are or
will be necessary to authorize this Commitment Agreement or any of the other
Plan Documents or to consummate the transactions contemplated hereby or thereby.
Section 5.3    Execution and Delivery; Enforceability. This Commitment Agreement
and each other Plan Document to which such Backstop Party is a party (a) has
been, or prior to its execution and delivery will be, duly and validly executed
and delivered by such Backstop Party and (b) upon entry of the BCA Approval
Order and assuming due and valid execution and delivery hereof and thereof by
the Company, will constitute the valid and legally binding obligations of such
Backstop Party, enforceable against such Backstop Party in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity whether
applied in a court of law or a court of equity.
Section 5.4    No Conflict. Assuming that the consents referred to in clauses
(i) and (ii) of Section 5.5 are obtained, the execution and delivery by such
Backstop Party of this Commitment Agreement and, to the extent applicable, the
other Plan Documents, the compliance by such Backstop Party with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein (i) will not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under (with or without notice or lapse of time, or both), or result in
the acceleration of, or the creation of any Lien under,

33

--------------------------------------------------------------------------------




any Contract to which such Backstop Party is a party or by which such Backstop
Party is bound or to which any of the properties or assets of such Backstop
Party are subject, (ii) will not result in any violation of the provisions of
the certificate of incorporation or bylaws (or comparable constituent documents)
of such Backstop Party and (iii) will not result in any material violation of
any Law or Order applicable to such Backstop Party or any of its properties,
except, in each of the cases described in clauses (i) and (iii), for any
conflict, breach, violation, default, acceleration or Lien which would not
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay or materially and adversely impact such Backstop Party’s
performance of its obligations under this Commitment Agreement.
Section 5.5    Consents and Approvals. No consent, approval, authorization,
order, registration or qualification of or with any Governmental Entity having
jurisdiction over such Backstop Party or any of its properties is required for
the execution and delivery by such Backstop Party of this Commitment Agreement
and, to the extent applicable, the Plan Documents, the compliance by such
Backstop Party with all of the provisions hereof and thereof and the
consummation of the transactions (including the purchase by such Backstop Party
of its Backstop Shares) contemplated herein and therein, except (i) filings, if
any, pursuant to the HSR Act or any applicable notification, authorization,
approval or consent under any other Antitrust Laws in connection with the
transactions contemplated by this Commitment Agreement and the expiration or
termination of all applicable waiting periods thereunder, (ii) any consents,
approvals or authorizations as may be required under any law governing the
regulation of telecommunications in connection with the transactions
contemplated by this Commitment Agreement, (iii) filings, if any, with any
Communications Regulatory Authority as may be required or necessary under any of
the Communications Law, and the expiration or termination of all applicable
waiting periods thereunder or any applicable notification, authorization,
approval or consent under any other Communications Law in connection with the
transactions contemplated by this Commitment Agreement; and (iv) any consent,
approval, authorization, order, registration or qualification which, if not made
or obtained, will not prohibit, materially delay or materially and adversely
impact such Backstop Party’s performance of its obligations under this
Commitment Agreement or the Plan Documents.
Section 5.6    No Registration. Such Backstop Party understands that (a) the
issuance of the Backstop Shares has not been registered under the Securities Act
by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends on, among other things, the
bona fide nature of the investment intent and the accuracy of such Backstop
Party’s representations as expressed herein or otherwise made pursuant hereto,
and (b) the foregoing shares cannot be sold unless such sale is subsequently
registered under the Securities Act or an exemption from registration is
available.
Section 5.7    Purchasing Intent. Such Backstop Party is acquiring the Primary
Shares and the Backstop Shares for its own account, not as a nominee or agent,
and not with the view to, or for resale in connection with, any distribution
thereof, and such Backstop Party has no present intention of selling, granting
any participation in, or otherwise distributing the same.

34

--------------------------------------------------------------------------------




Section 5.8    Sophistication; Investigation. Such Backstop Party acknowledges
that the issuance of the Primary Shares and the Backstop Shares has not been
registered pursuant to the Securities Act. Such Backstop Party has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of its investment in the Primary
Shares and the Backstop Shares being acquired hereunder. Such Backstop Party is
(i) an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of the Securities Act, (ii) a “qualified institutional buyer” within the
meaning of Rule 144A of the Securities Act, or (iii) a “non-U.S. Person” within
the meaning of Regulation S under the Securities Act (“Regulation S”) who will
acquire any Primary Shares or Backstop Shares outside of the United States
within the meaning of Regulation S. Such Backstop Party understands and is able
to bear any economic risks associated with such investment (including the
necessity of holding such shares of New NII Common Stock for an indefinite
period of time). Such Backstop Party has conducted and relied on its own
independent investigation of, and judgment with respect to, the Company and the
advice of its own legal, tax, economic, and other advisors.
Section 5.9    No Broker’s Fees. Such Backstop Party is not a party to any
Contract with any Person (other than this Commitment Agreement and any Contract
giving rise to the Expense Reimbursement hereunder) that would give rise to a
valid claim against the Company for a brokerage commission, finder’s fee or like
payment in connection with the Rights Offering or the sale of the Backstop
Shares.
Section 5.10    Owned Claims.
(a)    As of the date hereof, such Backstop Party and its Affiliates were,
collectively, the beneficial owner of, or the investment advisor or manager for
the beneficial owner of, the aggregate principal amount of Owned Claims as set
forth opposite such Backstop Party’s name under the column titled “Beneficially
Controlled Owned Claims” on Schedule 2 attached hereto;
(b)    As of the date hereof, such Backstop Party or its applicable Affiliate
has the full power to vote, dispose of and compromise at least the aggregate
principal amount of the Owned Claims listed as beneficially owned by such
Backstop Party under the column titled “Beneficially Controlled Owned Claims” on
Schedule 2 attached hereto;
(c)    Each Backstop Party and its Affiliates agree to be bound by this
Agreement and the PSA, in their capacities as holders of any Owned Claims; and
(d)    As of the date hereof, other than the PSA, and any agreements or
transactions contemplated thereby, such Backstop Party has not entered into any
other agreement to assign, sell, participate, grant, or otherwise transfer, in
whole or in part, any portion of its right, title or interest in such Owned
Claims where such assignment, sale, participation, grant, conveyance or transfer
would prohibit such Backstop Party from complying with the terms of this
Commitment Agreement or the PSA.

35

--------------------------------------------------------------------------------




Section 5.11    Sufficiency of Funds. On the Plan Effective Date, such Backstop
Party will have sufficient immediately available funds to make and complete the
payment of the aggregate Purchase Price for its Primary Shares and Backstop
Shares.
Section 5.12    Legal Proceedings. As of the date hereof, there are no Legal
Proceedings pending or threatened to which such Backstop Party is a party or to
which any property of such Backstop Party is the subject that would reasonably
be expected to prevent, materially delay or materially impair the ability of
such Backstop Party to consummate the transactions contemplated hereby.
Section 5.13    Arm’s Length. Such Backstop Party acknowledges and agrees that
the Company is acting solely in the capacity of an arm’s length contractual
counterparty to such Backstop Party with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering).
ARTICLE VI

ADDITIONAL COVENANTS
Section 6.1    BCA Approval Order and Rights Offering Procedures Order. The
Company shall use its reasonable best efforts, consistent with the PSA, to
(i) obtain the entry of the BCA Approval Order and Rights Offering Procedures
Order and (ii) cause the BCA Approval Order and the Rights Offering Procedures
Order to become Final Orders (including by requesting that such orders be a
Final Order immediately upon entry by the Bankruptcy Court pursuant to a waiver
of Bankruptcy Rules 3020 and 6004(h), as applicable), in each case, as soon as
reasonably practicable following the filing of the applicable motion seeking
entry of each such order, but no later than the applicable deadline set forth in
the PSA. The Company shall provide to each of the Backstop Parties and its
counsel copies of the proposed motion seeking entry of the BCA Approval Order
and the Rights Offering Procedures Order and a copy of the proposed Rights
Offering Procedures Order and BCA Approval Order and a reasonable opportunity to
review and comment on such motions and such orders prior to such motions and
except as otherwise provided in this Commitment Agreement, such orders being
filed with the Bankruptcy Court, and such motions and such orders (and any
amendments, modifications, changes or supplements thereto), when filed, shall be
in form and substance satisfactory to the Requisite Backstop Parties in their
sole discretion. Any amendments, modifications, changes or supplements to any of
the BCA Approval Order, the Rights Offering Procedures Order upon entry by the
Bankruptcy Court (as applicable), shall be in form and substance reasonably
satisfactory to the Requisite Backstop Parties, provided, however that any such
amendments, modifications, changes or supplements to either such Order that
adversely affects a Requisite Backstop Party shall be satisfactory to the
affected Requisite Backstop Party in its sole discretion.
Section 6.2    Confirmation Order; Disclosure Statement Order; Plan and
Disclosure Statement. The Company shall use its reasonable best efforts,
consistent with the PSA, to obtain entry of the Disclosure Statement Order and
Confirmation Order. The Company shall provide to each of the Backstop Parties
and its counsel a copy of the Plan and the

36

--------------------------------------------------------------------------------




Disclosure Statement and any proposed amendment, modification, supplement or
change to any of the foregoing and a reasonable opportunity to review and
comment on such documents and each such amendment, modification, supplement or
change to any of the foregoing, when filed and upon entry by the Bankruptcy
Court (as applicable), shall be in form and substance reasonably satisfactory to
the Requisite Backstop Parties and the Company. The Company shall provide to
each of the Backstop Parties and its counsel a copy of the proposed Disclosure
Statement Order and Confirmation Order (together with copies of any briefs,
pleadings and motions related thereto) and a reasonable opportunity to review
and comment on such order, briefs, pleadings and motions prior to such order,
briefs pleadings and motions being filed with the Bankruptcy Court, and such
order, briefs, pleadings and motions, when filed and upon entry by the
Bankruptcy Court (as applicable), shall be in form and substance reasonably
satisfactory to the Requisite Backstop Parties.
Section 6.3    Conduct of Business. Except (i) as explicitly set forth in this
Commitment Agreement or otherwise contemplated by the Disclosure Statement, or
the Plan or by any Order of the Bankruptcy Court or (ii) with the prior written
consent of Requisite Backstop Parties, during the period from the date of this
Commitment Agreement to the earlier of the Closing Date and the date on which
this Commitment Agreement is terminated in accordance with its terms (the
“Pre-Closing Period”), (A) the Company shall, and shall cause each of its
Subsidiaries to carry on its business in the ordinary course and use its
commercially reasonable efforts, in the ordinary course, to (1) preserve intact
its Post-Effective Date Business, (2) keep available the services of its
officers and employees, (3) preserve its material relationships with customers,
suppliers, licensors, licensees, distributors and others having business
dealings with the Company or its Subsidiaries in connection with the
Post-Effective Date Business and (4) maintain the Communications Licenses that
are necessary for the conduct of the Post-Effective Date Business as presently
conducted in full force and effect, without material adverse modification, and
diligently prosecute all pending applications for Communications Licenses before
any Communications Regulatory Authority and (B) the Company shall not, and shall
not permit any of its Subsidiaries to, enter into any transaction that is
material to the Post-Effective Date Business other than (w) in the ordinary
course of business or to the extent necessary to conduct the Company’s
operations in a manner consistent with the financial and business projections
provided to the Backstop Parties prior to the date hereof, (x) other
transactions after prior notice to the Backstop Parties to implement tax
planning which transactions are not reasonably expected to materially adversely
affect any Requisite Backstop Party, (y) transactions expressly contemplated by
the PSA, the Plan, this Commitment Agreement, the other Plan Documents or any
Order of the Bankruptcy Court and (z) such other transactions as are disclosed
in the Disclosure Statement. Notwithstanding any other provision in this
Commitment Agreement, nothing in this Commitment Agreement shall give the
Backstop Parties, directly or indirectly, any right to control or direct the
operations of the Company prior to the Closing Date. Prior to the Closing Date,
the Company shall exercise, consistent with the terms and conditions of this
Commitment Agreement, complete control and supervision of the business of the
Company.
Section 6.4    Antitrust Approval. Each Party agrees to use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all

37

--------------------------------------------------------------------------------




things necessary to consummate and make effective the transactions contemplated
by this Commitment Agreement, the Plan, and the other Plan Documents, including
(i) if applicable, filing, or causing to be filed, the Notification and Report
Form pursuant to the HSR Act with respect to the transactions contemplated by
this Commitment Agreement with the Antitrust Division of the United States
Department of Justice and the United States Federal Trade Commission and any
filings under any other Antitrust Laws that are necessary to consummate and make
effective the transactions contemplated by this Commitment Agreement as soon as
reasonably practicable following the date hereof and (ii) promptly furnishing
documents or information reasonably requested by any Antitrust Authority.
(a)    The Company and each Backstop Party subject to an obligation pursuant to
the Antitrust Laws to notify any transaction contemplated by this Commitment
Agreement, the Plan or the other Plan Documents that has notified the Company in
writing of such obligation (each such Backstop Party, a “Filing Party”) agree to
reasonably cooperate with each other as to the appropriate time of filing such
notification and its content. The Company and each Filing Party shall, to the
extent permitted by applicable Law: (i) promptly notify each other of, and if in
writing, furnish each other with copies of (or, in the case of material oral
communications, advise each other orally of) any communications from or with an
Antitrust Authority; (ii) not participate in any meeting with an Antitrust
Authority unless it consults with each other Filing Party and the Company, as
applicable, in advance and, to the extent permitted by the Antitrust Authority
and applicable Law, give each other Filing Party and the Company, as applicable,
a reasonable opportunity to attend and participate thereat; (iii) give the other
party a reasonable time in which to review and comment on any filing or other
submission of information to the Antitrust Authority prior to the submission of
such filing or information to the Antitrust Authority; (iv) furnish each other
Filing Party and the Company, as applicable, with copies of all correspondence,
filings and communications between such Filing Party or the Company and the
Antitrust Authority; (v) furnish each other Filing Party with such necessary
information and reasonable assistance as may be reasonably necessary in
connection with the preparation of necessary filings or submission of
information to the Antitrust Authority; and (vi) not withdraw its filing, if
any, under the HSR Act without the prior written consent of the Requisite
Backstop Parties and the Company.
(b)    Should a Filing Party be subject to an obligation under the Antitrust
Laws to jointly notify with one or more other Filing Parties (each, a “Joint
Filing Party”) a transaction contemplated by this Commitment Agreement, the Plan
or the other Plan Documents, such Joint Filing Party shall (i) give each other
Joint Filing Party a reasonable time in which to review and comment on any
filing or other submission of information to the Antitrust Authority prior to
the submission of such a filing or information to the Antitrust Authority; and
(ii) promptly notify each other Joint Filing Party of, and if in writing,
furnish each other Joint Filing Party with copies of (or, in the case of
material oral communications, advise each other Joint Filing Party orally of)
any communications from or with an Antitrust Authority.
(c)    Subject to the second sentence of Section 6.4(e), the Company and each
Filing Party shall use commercially reasonable efforts to cause the waiting
periods under the applicable Antitrust Laws to terminate or expire at the
earliest possible date after the date of

38

--------------------------------------------------------------------------------




filing. The communications contemplated by this Section 6.4 may be made by the
Company or a Filing Party on an outside counsel-only basis or subject to other
agreed upon confidentiality safeguards. The obligations in this Section 6.4
shall not apply to filings, correspondence, communications or meetings with
Antitrust Authorities unrelated to the transactions contemplated by this
Commitment Agreement, the Plan and the other Plan Documents.
(d)    Notwithstanding anything in this Commitment Agreement to the contrary,
nothing shall require any Backstop Party or any of its Affiliates to (i) dispose
of, license or hold separate any of its or its Subsidiaries’ or Affiliates’
assets, (ii) limit its freedom of action or the conduct of its or its
Subsidiaries’ or Affiliates’ businesses or make any other behavioral commitments
with respect to itself or any of its Subsidiaries or Affiliates, (iii) divest
any of its Subsidiaries or its Affiliates, or (iv) commit or agree to any of the
foregoing. Without the prior written consent of the Requisite Backstop Parties,
neither the Company nor any of its Subsidiaries shall commit or agree to
(i) dispose of, license or hold separate any of its assets or (ii) limit its
freedom of action with respect to any of its businesses or commit or agree to
any of the foregoing, in each case, in order to secure any necessary consent or
approvals for the transactions contemplated hereby under the Antitrust Laws.
Notwithstanding anything to the contrary herein, neither the Backstop Parties,
nor any of their Affiliates, nor the Company or any of its Subsidiaries, shall
be required as a result of this Commitment Agreement, to initiate any legal
action against, or defend any litigation brought by, the United States
Department of Justice, the United States Federal Trade Commission, or any other
Governmental Entity in order to avoid the entry of, or to effect the dissolution
of, any injunction, temporary restraining order or other order in any suit or
proceeding which would otherwise have the effect of preventing or materially
delaying the transactions contemplated hereby, or which may require any
undertaking or condition set forth in the preceding sentence.
(e)    Given the uncertainty that the condition set forth in Section 7.1(e) may
not be satisfied by April 22, 2015 with respect to certain jurisdictions outside
of the United States (each, a “Long Pole Jurisdiction”), the Company and the
Backstop Parties will consult in good faith regarding alternative structures
with respect to the Company’s operations in such Long Pole Jurisdiction(s) so as
to facilitate the satisfaction of such condition by April 22, 2015.
(f)    Any filing fees required to be paid to the Antitrust Authorities by a
Filing Party or a Joint Filing Party pursuant to filings under Section 6.4 shall
be borne by the Company.
Section 6.5    Access to Information. Subject to applicable Law and appropriate
assurance of confidential treatment, upon reasonable notice during the
Pre-Closing Period, the Company shall (and shall cause its Subsidiaries to)
afford each of the Backstop Parties and their respective Representatives, only
upon request, reasonable access, during normal business hours and without
unreasonable disruption or interference with its business or operations, to its
employees, properties, books, contracts and records and, during the Pre-Closing
Period, the Company shall (and shall cause its Subsidiaries to) furnish promptly
to such parties all reasonable information concerning its business, properties
and personnel as may reasonably be requested by any such party; provided, that
the foregoing shall not require the Company (a) to

39

--------------------------------------------------------------------------------




permit any inspection, or to disclose any information, that in the reasonable
judgment of the Company would cause the Company or any of its Subsidiaries to
violate any of their respective obligations with respect to confidentiality to a
third party if the Company shall have used its commercially reasonable efforts
to obtain, but failed to obtain, the consent of such third party to such
inspection or disclosure, (b) to disclose any legally privileged information of
the Company or any of its Subsidiaries or (c) to violate any applicable Laws;
provided, further, that to the extent it is entitled to do so the Company shall
deliver to the Backstop Parties a schedule setting forth a description of any
requested information not provided to the Backstop Parties pursuant to clauses
(a) through (c) above (in the case of clause (a), to the extent not prohibited
from doing so).
Section 6.6    Communications Approvals.
(a)    Each Party agrees to use commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary to consummate and make effective the transactions contemplated by this
Commitment Agreement, the Plan, and the other Plan Documents, including (i) if
applicable, filing, or causing to be filed, all applications, notifications, or
submissions with respect to the transactions contemplated by this Commitment
Agreement with the Communications Regulatory Authorities, as applicable, and any
filings under any other Communications Laws that are necessary to consummate and
make effective the transactions contemplated by this Commitment Agreement as
soon as reasonably practicable following the date hereof (“Communications
Applications”); and (ii) promptly furnishing documents or information reasonably
requested by any Communications Regulatory Authority.
(b)    During the pre-Closing Period, the Parties shall, to the extent permitted
by applicable Law: (i) furnish each other with copies of any Communications
Applications made or prepared by such Parties in connection with obtaining the
requisite approvals and authorizations from the appropriate Communications
Regulatory Authorities for the transactions contemplated hereby (“Draft
Communications Applications”) so that the Parties receiving such Draft
Communications Applications may review and have the right to comment on and
approve (which approval shall not be unreasonably withheld, conditioned or
delayed) prior to submission to the applicable Communications Regulatory
Authority; (ii) promptly notify each other of, and if in writing, furnish each
other with copies of (or, in the case of material oral communications, advise
each other orally of) any communications from or with a Communications
Regulatory Authority with respect to the transactions contemplated by this
Commitment Agreement or the Plan; (iii) not participate in any meeting with a
Communications Regulatory Authority with respect to the transactions
contemplated by this Commitment Agreement or the Plan unless it consults with
the other Parties, as applicable, in advance and, to the extent permitted by the
Communications Regulatory Authority with respect to the transactions
contemplated by this Commitment Agreement or the Plan and applicable Law, give
the other Parties, as applicable, a reasonable opportunity to attend and
participate thereat; (iv) furnish the other Parties, as applicable, with copies
of all correspondence, filings and communications between such Party and the
Communications Regulatory Authority with respect to the transactions
contemplated by this Commitment Agreement or the Plan; and (v) furnish

40

--------------------------------------------------------------------------------




each other Filing Party with such necessary information and reasonable
assistance as may be reasonably necessary in connection with the preparation of
necessary filings or submission of information to the Communications Regulatory
Authority.
Section 6.7    Financial Information.
(a)    At all times prior to the Closing Date, the Company shall deliver to each
Backstop Party (and its Representatives) that so requests, subject to
appropriate assurance of confidential treatment, all financial statements and
related reports otherwise prepared by the Company as the Backstop Parties may
reasonably request (the “Financial Reports”).
(b)    Information delivered in the Financial Reports shall be complete and
correct in all material respects and if constituting Financial Statements to be
filed with the SEC shall be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods.
(c)    At all times prior to the Closing Date, the Company shall timely file all
reports on Forms 10-Q and 10-K with the SEC, which reports contain all Financial
Statements required to be included in such reports.
Section 6.8    Reasonable Efforts. Without in any way limiting any other
respective obligation of the Company or any Backstop Party in this Commitment
Agreement, the Company shall use (and shall cause its Subsidiaries to use), and
each Backstop Party shall use, commercially reasonable efforts to take or cause
to be taken all actions, and do or cause to be done all things, necessary,
proper or advisable in order to consummate and make effective the transactions
contemplated by this Commitment Agreement and the Plan, including using
commercially reasonable efforts in:
(i)    timely preparing and filing all documentation reasonably necessary to
effect all necessary notices, reports and other filings of such Party and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
party or Governmental Entity;
(ii)    except as set forth in Section 6.4(e), defending any Legal Proceedings
challenging (A) this Commitment Agreement, the Plan or any other Plan Document,
(B) the BCA Approval Order, the Disclosure Statement Order, the Rights Offering
Procedures Order, or the Confirmation Order or (C) the consummation of the
transactions contemplated hereby and thereby, including seeking to have any stay
or temporary restraining order entered by any Governmental Entity vacated or
reversed; and
(iii)    working together in good faith to finalize the New NII Common Stock,
Registration Rights Agreement, Reorganized NII Corporate Documents, Plan
Documents and all other documents relating thereto for timely inclusion in the
supplements to the Plan and filing with the Bankruptcy Court.

41

--------------------------------------------------------------------------------




(b)    Subject to applicable Laws relating to the exchange of information, the
Backstop Parties and the Company shall have the right to review in advance, and
to the extent practicable each will consult with the other on all of the
information relating to the Backstop Parties or the Company, as the case may be,
and any of their respective Affiliates or the Company and its Subsidiaries that
appears in any filing made with, or written materials submitted to, any third
party and/or any Governmental Entity in connection with the transactions
contemplated by this Commitment Agreement, the Plan, or the other Plan
Documents; provided, however, that neither the Company nor the Backstop Parties
are required to provide for review in advance declarations or other evidence
submitted in connection with any filing with the Bankruptcy Court. In exercising
the foregoing rights, each of the Company and the Backstop Parties shall act
reasonably and as promptly as practicable.
(c)    Nothing contained in this Section 6.7 shall limit the ability of any
Backstop Party to consult with the Company, to appear and be heard, or to file
objections, concerning any matter arising in the Bankruptcy Cases to the extent
not inconsistent with the PSA or this Commitment Agreement.
Section 6.9    New NII Debt; Exit Financing Facility. The Company shall have
obtained the commitment for or other reasonable assurance of availability of the
New NII Debt and agrees to work in good faith to obtain documentation for the
New NII Debt and any other proposed exit financing facility on terms in form and
substance reasonably acceptable to the Plan Proponents and the Requisite
Backstop Parties. Each of the Backstop Parties shall have the right to receive,
upon reasonable request, an update by the Company on, and a summary of, any
material meetings, discussions or negotiations relating to the New NII Debt and
any other proposed exit financing facility.
Section 6.10    New Board. On the Plan Effective Date, the term of any current
members of the board of directors of NII not identified as members of the New
Board shall expire and such persons shall have tendered their resignation,
effective as of the Plan Effective Date. The New Board shall consist of seven
(7) members, including (i) the chief executive officer of Reorganized NII, (ii)
three (3) directors designated by Capital Group, (iii) one (1) director
designated by Aurelius and (iv) two (2) directors designated jointly by Aurelius
and Capital Group. Each of the individuals designated as nominees to be
directors (other than the chief executive officer of Reorganized NII) shall (a)
be independent under the listing standards of the national stock exchange on
which the New NII Common Stock will be listed and the independence requirements
for members of audit and compensation committees under the rules of such stock
exchange and the SEC, and (b) not be employees of either Aurelius or Capital
Group. The designation rights described in this Section 6.9 shall expire upon
appointment of the New Board. The boards of directors for the direct and
indirect subsidiaries of Reorganized NII shall be identified and selected by the
New Board.
Section 6.11    Blue Sky. The Company shall, on or before the Closing Date, take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Backstop Shares issued hereunder for,
sale or issuance to the Backstop Parties at the Closing Date pursuant to this
Commitment Agreement under applicable

42

--------------------------------------------------------------------------------




securities and “Blue Sky” Laws of the states of the United States (or to obtain
an exemption from such qualification) and any applicable foreign jurisdictions,
and shall provide evidence of any such action so taken to the Backstop Parties
on or prior to the Closing Date. The Company shall timely make all filings and
reports relating to the offer and sale or issuance of the Backstop Shares issued
pursuant to this Commitment Agreement required under applicable securities and
“Blue Sky” Laws of the states of the United States following the Closing Date.
The Company shall pay all fees and expenses in connection with satisfying the
obligations set forth under this Section 6.10.
Section 6.12    No Integration; No General Solicitation. Subject to the PSA,
neither the Company nor any of its Affiliates will, directly or through any
agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Backstop Shares and this Commitment Agreement in
a manner that would require registration of the New NII Common Stock to be
issued by the Company on the Plan Effective Date under the Securities Act.
Subject to the PSA, none of the Company or any of its Affiliates or any other
Person acting on its or their behalf will solicit offers for, or offer or sell,
any Backstop Shares by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D promulgated under
the Securities Act or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act.
Section 6.13    DTC Eligibility. The Company shall use its commercially
reasonable efforts to make all shares of New NII Common Stock eligible for
deposit with the Depository Trust Company as of the Closing Date.
Section 6.14    Use of Proceeds. The Company will apply the proceeds from the
exercise of the Rights and the sale of the Rights Offering Shares in accordance
with and pursuant to the Plan and for other corporate purposes.
Section 6.15    Share Legend. Each stock certificate, if any, evidencing
Backstop Shares acquired by the Backstop Parties (including any Related
Purchaser) hereunder, and each certificate issued in exchange for or upon the
transfer, sale or assignment of any such shares, shall be stamped or otherwise
imprinted with a legend (the “Legend”) in substantially the following form:
“THIS SECURITY (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM
REGISTRATION THEREUNDER.”
In the event of any uncertificated shares, such shares shall be subject to a
restrictive notation substantially similar to the Legend in the stock ledger or
other appropriate records maintained by NII or its transfer agent and the term
“Legend” shall include such restrictive notation. The legend (or restrictive
notation) set forth above shall be removed from the certificates evidencing any

43

--------------------------------------------------------------------------------




such securities (or the records, in the case of uncertificated shares) at any
time after the restrictions described in such Legend cease to be applicable. The
Company may reasonably request such opinions, certificates or other evidence
that such restrictions no longer apply.
Section 6.16    New NII Common Stock.
(a)    Reorganized NII shall use its commercially reasonable efforts to obtain
the listing of the New NII Common Stock for trading on the New York Stock
Exchange or for quotation in the NASDAQ stock market as soon as practicable
after the Plan Effective Date, but no later than sixty (60) days thereafter.
(b)    The New NII Common Stock issued in the Rights Offering will not be
restricted securities for the purposes of Rule 144 (but may constitute control
securities).
Section 6.17     Compliance with Reporting Obligations. Following the Plan
Effective Date, Reorganized NII shall continue to be subject to and in
compliance in all material respects with the reporting requirements of Section
13 or Section 15(d) of the Exchange Act.
Section 6.18    Registration Rights Agreement. On the Plan Effective Date, the
Company shall enter into the Registration Rights Agreement with each Eligible
Stockholder.
ARTICLE VII

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
Section 7.1    Conditions to the Obligations of Each of the Parties. The
respective obligations of the Parties to consummate the transactions
contemplated hereby, other than as otherwise set forth herein, shall (unless
waived by all Parties hereto) be subject to the satisfaction of the following
conditions:
(a)    BCA Approval Order; Rights Offering Procedures Order. The Bankruptcy
Court shall have entered the BCA Approval Order and the Rights Offering
Procedures Order in accordance with Section 6.1, and such Orders shall be Final
Orders.
(b)    Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order, and such order shall be a Final Order and in form
and substance reasonably satisfactory to the Company and the Requisite Backstop
Parties.
(c)    Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order, and such order shall be a Final Order and in form and
substance reasonably satisfactory to the Company and the Requisite Backstop
Parties.
(d)    New NII Debt; Exit Financing Facility. The Company (i) shall have
executed and delivered the documentation governing the New NII Debt, which shall
be in form and substance reasonably satisfactory to the Company and the
Requisite Backstop Parties, and (ii) all conditions to effectiveness of the
documentation governing the New NII Debt (other

44

--------------------------------------------------------------------------------




than any required receipt of equity funding) shall have been satisfied or waived
(or will be satisfied and waived substantially concurrently with the occurrence
of the Closing Date).
(e)    Antitrust Approvals. All terminations or expirations of waiting periods
imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Commitment Agreement, including under the HSR
Act and any other Antitrust Laws, shall have occurred and all other
notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been
made or obtained for the transactions contemplated by this Commitment Agreement.
(f)    Consents. All material Governmental Entity and third party notifications,
filings, consents, waivers and approvals required for the consummation of the
transactions contemplated by this Commitment Agreement and the Plan, including
all material approvals and authorizations required to be obtained from the
Communications Regulatory Authorities, shall have been made or received.
(g)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the transactions contemplated by this Commitment Agreement.
Section 7.2    Conditions to the Obligations of the Backstop Parties. The
obligations of each Backstop Party to consummate the transactions contemplated
hereby, other than as otherwise set forth herein, shall be subject to (unless
waived in accordance with Section 7.3) the satisfaction of the following
conditions:
(a)    Plan and Plan Documents. The Debtors shall have complied, in all material
respects, with the terms of the Plan that are to be performed by the Debtors on
or prior to the Plan Effective Date and the Plan, and all Plan Documents (other
than the Rights Offering Procedures and Registration Rights Agreement) shall be
in form and substance reasonably satisfactory to the Requisite Backstop Parties.
The conditions to the occurrence of the Plan Effective Date set forth in the
Plan shall have been satisfied or, with the prior consent of the Requisite
Backstop Parties, waived in accordance with the terms thereof (or will be
satisfied and waived substantially concurrently with the occurrence of the
Closing Date).
(b)    Rights Offering. The Rights Offering shall have been conducted, in all
material respects, in accordance with the Rights Offering Procedures Order and
this Commitment Agreement, and the Rights Offering Expiration Time shall have
occurred. All Primary Shares and Unsubscribed Shares shall have been purchased
(or will be purchased substantially concurrently with the occurrence of the
Closing Date, which shall include the Backstop Shares to be purchased by the
Backstop Parties) at the Purchase Price pursuant to the Rights Offering, the
Backstop Commitment, a Backstop Party Replacement, a Cover Transaction or any
combination thereof. All conditions to the closing of the Rights Offering shall
have been satisfied or waived (or will be satisfied and waived substantially
concurrently with the occurrence of the Closing Date).

45

--------------------------------------------------------------------------------




(c)    Board of Directors. On the Plan Effective Date, the New Board shall be
comprised of directors in accordance with Section 6.9.
(d)    Registration Rights Agreement. The Registration Rights Agreement shall
have been executed and delivered by the Company and shall otherwise have become
effective with respect to the Backstop Parties and the other parties thereto.
(e)    Expense Reimbursement. The Debtors shall have paid all Expense
Reimbursement accrued through the Closing Date pursuant to Section 3.3.
(f)    Representations and Warranties. The representations and warranties of the
Company contained in this Commitment Agreement shall be true and correct in all
respects (disregarding all materiality or Material Adverse Effect qualifiers) at
and as of the Closing Date with the same effect as if made on and as of the
Closing Date (except for such representations and warranties made as of a
specified date, which shall be true and correct only as of the specified date),
except where the failure to be so true and correct does not, individually or in
the aggregate, constitute a Material Adverse Effect.
(g)    Covenants. The Company shall have performed or complied with, or caused
its Subsidiaries to have performed or complied with, in all material respects,
all covenants and agreements required to be performed or complied with under
this Commitment Agreement and in connection with the transactions contemplated
by this Commitment Agreement.
(h)    Officer’s Certificate. The Backstop Parties shall have received on and as
of the Closing Date a certificate of the Company in form and substance
satisfactory to the Requisite Backstop Parties, signed on behalf of the Company
by each of the chief executive officer and chief financial officer of
Reorganized NII, to the effect that the conditions set forth in Sections 7.2(f),
7.2(g), 7.2(i), 7.2(j) and 7.2(l) have been satisfied.
(i)    Minimum Cash of the Company. The amount, determined as of the Plan
Effective Date, of cash, cash equivalents and short term investments held by the
Company and its Subsidiaries (collectively, “Minimum Cash”) shall be no less
than $56 million. The calculation of Minimum Cash shall exclude (a) “restricted
cash” under GAAP, (b) cash at NII Argentina; (c) proceeds from (i) the Rights
Offering and the Backstop Commitment, (ii) the New NII Debt, (iii) the sale of
NII Argentina, (iv) projected tower sales and (v) any other financings or asset
sales; and (d) (i) payments on the Plan Effective Date for professional fees in
an amount not to exceed $35 million, and (ii) principal repayments made on the
Plan Effective Date to CDB as consideration for the amendments to the principal
amortization schedules of the financing agreements in Mexico and Brazil, which
amount shall be the lesser of $77 million and the actual amortization amount as
of the Plan Effective Date. In determining Minimum Cash, amounts held in Mexican
Pesos (“MXN”) and Brazilian Reais (“BRL”) shall be converted into United States
dollars (“USD”) assuming fixed exchange rates of 13.20 MXN/ USD and 2.44 BRL
/USD, respectively. Further, the principal amount of any new debt financing
entered into

46

--------------------------------------------------------------------------------




by the Company and/or its Subsidiaries subsequent to the date hereof and
outstanding as of the Plan Effective Date (including any new debt that
refinances such outstanding amount on the Plan Effective Date but excluding (1)
any modification to existing debt agreements that do not increase the amount
outstanding thereunder and (2) capital lease obligations incurred in connection
with sale‐leaseback transactions to the extent that the proceeds thereof are
counted as proceeds of asset sales pursuant to clause (y)(i) below) shall not
exceed the lesser of: (x) $500 million and (y) $500 million less (i) any net
proceeds from the sale of NII Argentina or any other asset sales completed on or
prior to the Plan Effective Date and, (ii) to the extent not included as a part
of the net sale proceeds, any cash currently held by NII Argentina that is made
available to the Company and/or its Subsidiaries in connection with such asset
sales.
(j)    Material Adverse Effect. (i) As of the Closing Date, there shall not have
occurred, and there shall not exist, any Event that could reasonably be
considered to result in a Material Adverse Effect and (ii) the Backstop Parties
shall have received on and as of the Closing Date a certificate of the chief
executive officer or chief financial officer of NII confirming the same.
(k)    PSA. The PSA shall be in full force and effect and shall not have been
terminated in accordance with its terms, and there shall not exist any default
thereunder by any party.
(l)    Equity Securities of NII. On the Closing Date, no options, warrants or
other rights to acquire equity securities of NII will be outstanding, other than
any options, warrants or other rights to acquire equity securities of NII
pursuant to any management incentive plan of Reorganized NII (which shall be on
terms reasonably acceptable to the Requisite Backstop Parties) and the shares of
New NII Common Stock issued and outstanding on the Closing Date, as set forth in
Section 4.4.
(m)    Filing of Company SEC Documents. NII shall have timely filed all reports
on Forms 8-K, 10-Q and 10-K with the SEC.
(n)    Put Option. The Put Option shall have been exercised in accordance with
Section 2.2.
Section 7.3    Waiver of Conditions to Obligation of Backstop Parties. All or
any of the conditions set forth in Section 7.2 may only be waived in whole or in
part with respect to all Backstop Parties by a written instrument executed by
the Requisite Backstop Parties in their sole discretion and if so waived, all
Backstop Parties shall be bound by such waiver; provided, that notwithstanding
the foregoing, if the Requisite Backstop Parties desire to waive all or any of
the conditions set forth in Section 7.1 the Requisite Backstop Parties may
require any other Backstop Parties that are not willing to waive the applicable
conditions (the “Non-Waiving Backstop Parties”), and such Non-Waiving Backstop
Parties shall upon written request by the Requisite Backstop Parties be so
required, to transfer and assign to the Requisite Backstop Parties all of the
Non-Waiving Backstop Parties’ Backstop Commitment in accordance with the

47

--------------------------------------------------------------------------------




Waiving Backstop Parties’ pro rata share (based on the aggregate Backstop
Commitment of the Requisite Backstop Parties) of the Non-Waiving Backstop
Parties’ Backstop Commitment or as otherwise reasonably agreed upon by the
Requisite Backstop Parties.
Section 7.4    Conditions to the Obligation of the Company. The obligation of
the Company to consummate the transactions contemplated hereby is subject to
(unless waived by the Company) the satisfaction of each of the following
conditions:
(a)    Conditions to the Plan. The Company shall be satisfied that the
conditions to the occurrence of the Plan Effective Date as set forth in the Plan
and in the Confirmation Order shall have been satisfied or waived in accordance
with the terms thereof and the Plan.
(b)    PSA. The PSA shall be in full force and effect and shall not have been
terminated in accordance with its terms, and there shall not exist any default
thereunder by any party other than the Company.
(c)    Representations and Warranties. The representations and warranties of
each Backstop Party contained in this Commitment Agreement shall be true and
correct in all material respects at and as of the Closing Date with the same
effect as if made on and as of the Closing Date (except for such representations
and warranties made as of a specified date, which shall be true and correct in
all material respects only as of the specified date).
(d)    Covenants. Each of the Backstop Parties shall have performed and
complied, in all material respects, with all of its covenants and agreements
contained in this Commitment Agreement and in any other document delivered
pursuant to this Commitment Agreement.
ARTICLE VIII

INDEMNIFICATION AND CONTRIBUTION
Section 8.1    Indemnification Obligations. Following the entry of the BCA
Approval Order, the Company (the “Indemnifying Party”) shall indemnify and hold
harmless each Backstop Party, its Affiliates, shareholders, members, partners
and other equity holders, general partners, managers, and its and their
respective Representatives, agents and controlling persons and their respective
successors and predecessors (each, an “Indemnified Person”) from and against any
and all losses, claims, damages, liabilities and costs and expenses (other than
Taxes of the Backstop Parties, except to the extent otherwise provided for in
this Commitment Agreement) (collectively, “Losses”) that any such Indemnified
Person may incur or to which any such Indemnified Person may become subject
arising out of this Commitment Agreement, the Plan and the transactions
contemplated hereby and thereby, including the Backstop Commitment, the Rights
Offering, the payment of the Backstop Commitment Fee or the use of the proceeds
of the Rights Offering, or any breach by the Company or any of its Subsidiaries
of this Commitment Agreement, for any claim, challenge, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, whether

48

--------------------------------------------------------------------------------




or not such proceedings are brought by the Company, its equity holders,
Affiliates, creditors or any other Person, and reimburse each Indemnified Person
upon demand for reasonable and documented (with such documentation subject to
redaction to preserve attorney client and work product privileges) legal or
other third-party expenses incurred in connection with investigating, preparing
to defend or defending, or providing evidence in or preparing to serve or
serving as a witness with respect to, any lawsuit, investigation, claim or other
proceeding relating to any of the foregoing (including in connection with the
enforcement of the indemnification obligations set forth herein), irrespective
of whether or not the transactions contemplated by this Commitment Agreement or
the Plan are consummated or whether or not this Commitment Agreement is
terminated; provided, that the foregoing indemnity will not, as to any
Indemnified Person, (a) (i) apply to Losses as to a Defaulting Backstop Party
and its Related Parties, caused by a Backstop Party Default by such Backstop
Party or (ii) to the extent related to Losses relating to disputes between
Backstop Parties, (b) apply to Losses to the extent they are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
fraud, willful misconduct or gross negligence of such Indemnified Person, or (c)
apply to the payment of fees and expenses of counsel and financial advisors
retained by the Requisite Backstop Parties that have been incurred after the
date of termination of this Commitment Agreement. Notwithstanding anything to
the contrary in this Commitment Agreement, none of the Parties will be liable
for, and none of the Parties shall claim or seek to recover, any punitive,
special, indirect or consequential damages or damages for lost profits.
Section 8.2    Indemnification Procedure. Promptly after receipt by an
Indemnified Person of notice of the commencement of any claim, challenge,
litigation, investigation or proceeding (an “Indemnified Claim”), such
Indemnified Person will, if a claim is to be made hereunder against the
Indemnifying Party in respect thereof, notify the Indemnifying Party in writing
of the commencement thereof; provided, that (i) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have hereunder except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure and (ii) the omission to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability that it may have to such
Indemnified Person otherwise than on account of this Article VIII. In case any
such Indemnified Claims are brought against any Indemnified Person and it
notifies the Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate therein, and, to the extent that it may
elect by written notice delivered to such Indemnified Person, to assume the
defense thereof, with counsel reasonably acceptable to such Indemnified Person;
provided, that if the parties (including any impleaded parties) to any such
Indemnified Claims include both such Indemnified Person and the Indemnifying
Party and based on advice of such Indemnified Person’s counsel there are legal
defenses available to such Indemnified Person that are different from or
additional to those available to the Indemnifying Party, such Indemnified Person
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such Indemnified Claims. Upon
receipt of notice from the Indemnifying Party to such Indemnified Person of its
election to so assume the defense of such Indemnified Claims with counsel
reasonably acceptable to the Indemnified Person, the Indemnifying Party shall
not be liable to such Indemnified Person for expenses incurred by such
Indemnified Person in connection with the defense thereof (other than reasonable
and

49

--------------------------------------------------------------------------------




documented costs of investigation) unless (A) such Indemnified Person shall have
employed separate counsel (in addition to any local counsel) in connection with
the assertion of legal defenses in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that the
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel representing the Indemnified Persons who are parties to such
Indemnified Claims (in addition to one local counsel in each jurisdiction in
which local counsel is required) and that all such expenses shall be reimbursed
as they occur), (B) the Indemnifying Party shall not have employed counsel
reasonably acceptable to such Indemnified Person to represent such Indemnified
Person within a reasonable time after the Indemnifying Party has received notice
of commencement of the Indemnified Claims from, or delivered on behalf of, the
Indemnified Person, (C) after the Indemnifying Party assumes the defense of the
Indemnified Claims, the Indemnified Person determines in good faith that the
Indemnifying Party has failed or is failing to defend such claim, and provides
written notice of such determination and the basis for such determination and
such failure is not reasonably cured within ten (10) Business Days of receipt of
such notice, or (D) the Indemnifying Party shall have authorized in writing the
employment of counsel for such Indemnified Person. Notwithstanding anything
herein to the contrary, the Company and its Subsidiaries shall have sole control
over any Tax controversy or Tax audit and shall be permitted to settle any
liability for Taxes of the Company and its Subsidiaries.
Section 8.3    Settlement of Indemnified Claims. In connection with any
Indemnified Claim for which an Indemnified Person is assuming the defense in
accordance with this Article VIII, the Indemnifying Party shall not be liable
for any settlement, compromise or consent to the entry of any judgment with
respect to any Indemnified Claims effected by such Indemnified Person without
the written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed). If any settlement, compromise or
consent to the entry of any judgment with respect to any Indemnified Claims is
consummated with the written consent of the Indemnifying Party or if there is a
final judgment for the plaintiff in any such Indemnified Claims, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Losses by reason of such settlement, compromise,
consent or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, the provisions of this Article VIII.
Notwithstanding anything in this Article VIII to the contrary, if at any time an
Indemnified Person shall have requested the Indemnifying Party to reimburse such
Indemnified Person for legal or other expenses in connection with investigating,
responding to or defending any Indemnified Claims as contemplated by this
Article VIII, the Indemnifying Party shall be liable for any settlement,
compromise or consent to the entry of judgment with respect to any Indemnified
Claims effected without its written consent if (i) such settlement, compromise
or consent is entered into more than forty-five (45) days after receipt by the
Indemnifying Party of such request for reimbursement and (ii) the Indemnifying
Party shall not have reimbursed such Indemnified Person in accordance with such
request prior to the date of such settlement, compromise or consent. The
Indemnifying Party shall not, without the prior written consent of an
Indemnified Person (which consent shall be granted or withheld, conditioned or
delayed in the Indemnified Person’s sole discretion), effect any settlement,
compromise or consent to the entry of judgment with respect to any pending or

50

--------------------------------------------------------------------------------




threatened Indemnified Claims in respect of which indemnity or contribution has
been sought hereunder by such Indemnified Person unless (A) such settlement,
compromise or consent includes an unconditional release of such Indemnified
Person in form and substance satisfactory to such Indemnified Person from all
liability on the claims that are the subject matter of such Indemnified Claims,
(B) such settlement provides for the payment by the Indemnifying Party of money
as the sole relief for such action and (C) such settlement, compromise or
consent does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Person. No
Indemnified Person shall be liable to the Company or any of its Affiliates for
any damages arising from the use by unauthorized persons of any information made
available to the Backstop Parties by the Company or any of its representatives
through electronic telecommunications or other information transmissions systems
that are intercepted by such persons.
Section 8.4    Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or proposed to be
received by the Company pursuant to the issuance and sale of the Rights Offering
Shares in the Rights Offering as contemplated by this Commitment Agreement and
the Plan bears to (b) the Backstop Commitment Fee paid or proposed to be paid to
the Backstop Parties (applying a liquidity discount as appropriate). The
Indemnifying Parties also agree that no Indemnified Person shall have any
liability based on their comparative or contributory negligence or otherwise to
the Indemnifying Parties, any Person asserting claims on behalf of or in right
of any of the Indemnifying Parties, or any other Person in connection with an
Indemnified Claim. The amount paid or payable by an Indemnified Person as a
result of Losses referred to above in this Section 8.4 shall be deemed to
include, for purposes of this Section 8.4, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating
or defending any such action or claim.
Section 8.5    Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the
Purchase Price for all Tax purposes. The provisions of this Article VIII are an
integral part of the transactions contemplated by this Commitment Agreement and
without these provisions the Backstop Parties would not have entered into this
Commitment Agreement, and the obligations of the Company under this Article VIII
shall constitute allowed administrative expenses of the Debtors’ estate under
sections 503(b) and 507 of the Bankruptcy Code and are payable without further
Order of the Bankruptcy Court, and, subject to entry of the BCA Approval Order,
the Company may comply with the requirements of this Article VIII without
further order of the Bankruptcy Court.

51

--------------------------------------------------------------------------------




Section 8.6    No Survival. All representations, warranties, covenants and
agreements made in this Commitment Agreement shall not survive the Closing Date
except for Article III, this Article VIII and covenants and agreements that by
their terms are to be satisfied after the Closing Date, which covenants and
agreements shall survive until satisfied in accordance with their terms, and
except as set forth in Section 9.2 of this Commitment Agreement.
ARTICLE IX

TERMINATION
Section 9.1    Termination Rights. This Commitment Agreement may be terminated
and the transactions contemplated hereby may be abandoned at any time prior to
the Closing Date (including at any time prior to and after entry of the BCA
Approval Order):
(a)    by mutual written consent of the Company and the Requisite Backstop
Parties;
(b)    pursuant to Section 2.3(a), by the Company by written notice to each
Backstop Party;
(c)    by the Company by written notice to each Backstop Party or by the
Requisite Backstop Parties by written notice to the Company if any Law or Order
shall have been enacted, adopted or issued by any Governmental Entity, that
prohibits the implementation of the Plan or the Rights Offering or the
transactions contemplated by this Commitment Agreement or the other Plan
Documents;
(d)    by either of the Requisite Backstop Parties upon written notice to the
Company (provided, that, except for an exercise of the termination right set
forth in Section 9.1(d)(xiii), the exercise of any of the termination rights set
forth in this Section 9.1(d) shall only terminate the obligations under this
Commitment Agreement of the Requisite Backstop Party that exercises such
termination right and shall not terminate or otherwise modify the obligations
under this Commitment Agreement of the Company or the Requisite Backstop Party
that does not exercise a termination right):
(i)    if any of the BCA Approval Order, the Disclosure Statement Order, the
Rights Offering Procedures Order, or the Confirmation Order does not become a
Final Order by the Outside Date;
(ii)    if any of the BCA Approval Order or the Rights Offering Procedures Order
is not entered, is entered in form and substance that is not in accordance with
Section 6.1, or is not effective;
(iii)    if any of the Disclosure Statement Order or the Confirmation Order is
not entered, is entered in form and substance that is not reasonably
satisfactory to the Requisite Backstop Parties, or is not effective;

52

--------------------------------------------------------------------------------




(iv)    if any of the BCA Approval Order or the Rights Offering Procedures Order
is reversed, stayed, dismissed, vacated, reconsidered or is modified or amended
after entry in a manner that is not in accordance with Section 6.1;
(v)    if any of the Disclosure Statement Order or the Confirmation Order is
reversed, stayed, dismissed, vacated, reconsidered or is modified or amended
after entry in a manner that is not reasonably satisfactory to the Requisite
Backstop Parties;
(vi)    if an examiner (with expanded powers beyond those set forth in section
1106(a)(3) and (4) of the Bankruptcy Code), or a trustee or receiver or other
responsible officer (except the class C manager appointed to the board of
managers of NII International Holdings S.à.r.l.) shall have been appointed for
any Debtor or Material Entity;
(vii)    if the entry of a ruling or order by the Bankruptcy Court or any other
court with appropriate jurisdiction which, in each case, would have the effect
of preventing consummation of the transactions contemplated by the Commitment
Agreement or that would materially adversely alter the treatment of the Backstop
Parties under the Plan; provided, however, that the Company shall have ten (10)
days after issuance of such injunction, judgment, decree, charge or ruling or
order to obtain relief that would allow consummation of the Plan that (i) does
not prevent or diminish in a material way compliance with the terms of this
Commitment Agreement or (is) is otherwise reasonably satisfactory to the
Requisite Backstop Parties; and;
(viii)    if any of the Plan Documents (other than the Rights Offering
Procedures, the Registration Rights Agreement or this Commitment Agreement)
shall have been modified in any material respect or withdrawn, without the prior
written consent of the Requisite Backstop Parties such that any of such Plan
Documents is not in form and substance reasonably satisfactory to the Requisite
Backstop Parties;
(ix)    if the Company shall have breached any representation, warranty,
covenant or other agreement made by the Company in this Commitment Agreement or
any such representation and warranty shall have become inaccurate after the date
of this Commitment Agreement (and not subsequently rectified prior to any such
termination of this Agreement), and such breach or inaccuracy would,
individually or in the aggregate, result in a failure of a condition set forth
in Section 7.2(j), if continuing on the Closing Date, being satisfied and such
breach or inaccuracy is not cured by the Company by the tenth (10th) day after
the giving of notice thereof to the Company by any Backstop Party; provided,
that the Backstop Parties shall not have the right to terminate this Commitment
Agreement pursuant to this Section 9.1(d)(vii) if they are then in breach of any
representation, warranty, covenant or other agreement hereunder that would
result in the failure of any condition set forth in Section 7.3 being satisfied;
(x)    upon the occurrence of the Termination Date under the PSA or the PSA is
otherwise terminated in accordance with its terms;

53

--------------------------------------------------------------------------------




(xi)    if any of this Commitment Agreement, Rights Offering Procedures or any
documents related to the Rights Offering is amended or modified in any material
respect or withdrawn without the prior written consent of the Requisite Backstop
Parties such that any such document is not in form and substance reasonably
satisfactory to the Requisite Backstop Parties, provided, however that any such
amendments, modifications, changes or supplements to either such Commitment
Agreement, Rights Offering Procedures or any documents related to the Rights
Offering that adversely affects a Requisite Backstop Party shall be satisfactory
to the affected Requisite Backstop Party in its sole discretion;
(xii)    upon the occurrence of and the continuance of a Material Adverse
Effect;
(xiii)    if the number of subscribers of the Company and its Subsidiaries, as
of the last full month prior to the Closing Date, in each of Mexico and Brazil
shall have decreased 10% or more from the number of subscribers in each of
Mexico and Brazil as of September 30, 2014; or
(xiv)    if the Company elects to (under the Plan or otherwise) pursue, or the
Bankruptcy Court approves, a direct or indirect sale of a Material Entity or all
or substantially all of the assets of a Material Entity that is not satisfactory
to each Backstop Party, in its sole discretion; or
(xv)    if any other Backstop Party terminates this Commitment Agreement in
accordance with this Section 9.1;
(e)    by any Backstop Party (provided, that, except for an exercise of the
termination right set forth in Section 9.1(e)(iii), the exercise of any of the
termination rights set forth in this Section 9.1(e) shall only terminate the
obligations under this Commitment Agreement of the Backstop Party that exercises
such termination right and shall not terminate or otherwise modify the
obligations under this Commitment Agreement of the Company or any Backstop Party
that does not exercise a termination right):
(i)    if the Company (a) pursues any Alternative Transaction (as defined in the
PSA), including any plan of reorganization (other than the Plan), or (b) files,
propounds, or otherwise publicly supports or announces that the Company or any
of its Subsidiaries will support any sale not acceptable to each Backstop Party,
in its reasonable discretion, an Alternative Transaction, including any plan of
reorganization (other than the Plan), or files any motion or application seeking
authority to sell any material assets, without the prior written consent of each
Backstop Party;
(ii)    pursuant to Section 2.3(a), by any Backstop Party by written notice to
NII;
(iii)    if any other Backstop Party terminates this Commitment Agreement in
accordance with this Section 9.1;

54

--------------------------------------------------------------------------------




(f)    by the Company or any Backstop Party (other than a Defaulting Backstop
Party) upon written notice if the Closing Date has not occurred by 11:59 p.m.,
New York City time on or before April 22, 2015 (as it may be extended pursuant
to this Section 9.1(f), the “Outside Date”); provided that, upon the occurrence
of a Backstop Party Default, the Outside Date shall be extended in accordance
with Section 2.3(a) during a Cover Transaction Period;
(g)    by the Company upon written notice to each Backstop Party if, subject to
the right of the Backstop Parties to arrange a Backstop Party Replacement and
the Company to consummate a Cover Transaction in accordance with Section 2.3(a),
any Backstop Party shall have breached any representation, warranty, covenant or
other agreement made by such Backstop Party in this Commitment Agreement or any
such representation and warranty shall have become inaccurate after the date of
this Commitment Agreement, and such breach or inaccuracy would, individually or
in the aggregate, result in a failure of a condition set forth in Section 7.1 or
Section 7.2, if continuing on the Closing Date, being satisfied and such breach
or inaccuracy is not cured by such Backstop Party by the earlier of (A) the
seventh (7th) day after the giving of notice thereof to such Backstop Party by
the Company and (B) the third (3rd) day prior to the Outside Date; provided,
that the Company shall not have the right to terminate this Commitment Agreement
pursuant to this Section 9.1(g) if it is then in breach of any representation,
warranty, covenant or other agreement hereunder that would result in the failure
of any condition set forth in Section 7.1 or Section 7.2 being satisfied; or
(h)    by the Company, if the Company shall terminate the PSA pursuant to
Section 7.01(p) thereof in accordance with the Company’s fiduciary duties
referenced in Section 11.01 thereof.
Section 9.2    Effect of Termination. Upon termination of this Commitment
Agreement pursuant to this Article IX, except as set forth in Section 9.1(d),
this Commitment Agreement shall forthwith become void and there shall be no
further obligations or liabilities on the part of the Company or the Backstop
Parties; provided, that (i) the obligations of the Debtors to pay the Expense
Reimbursement pursuant to Article III and to satisfy their indemnification
obligations pursuant to Article VIII and to pay the Backstop Commitment Fee in
cash pursuant to Section 3.2 shall survive the termination of this Commitment
Agreement indefinitely and shall remain in full force and effect, in each case,
until such obligation shall have been satisfied, (ii) the provisions set forth
in this Section 9.2 and Article X shall survive the termination of this
Commitment Agreement in accordance with their terms and (iii) subject to Section
10.10, nothing in this Section 9.2 shall relieve any Party from liability for
any willful or intentional breach of this Commitment Agreement. For purposes of
this Commitment Agreement, “willful or intentional breach” shall mean a breach
of this Commitment Agreement that is a consequence of an act undertaken by the
breaching party with the knowledge (actual or constructive) that the taking of
such act would, or would reasonably be expected to, cause a breach of this
Commitment Agreement.

55

--------------------------------------------------------------------------------




ARTICLE X

GENERAL PROVISIONS
Section 10.1    Notices. All notices and other communications in connection with
this Commitment Agreement shall be in writing and shall be deemed given if
delivered personally, sent via electronic facsimile (with confirmation), mailed
by registered or certified mail (return receipt requested), sent via e-mail or
delivered by an express courier (with confirmation) to the Parties at the
following addresses (or at such other address for a Party as will be specified
by like notice):
(a)    If to the Company, to:
NII Holdings, Inc.
1875 Explorer Street, Suite 800
Reston, Virginia 20190
Attention: Gary D. Begeman, Executive Vice President and General Counsel
Fax No.: 703-390-7170
Email: gary.begeman@nii.com
with copies to:
Jones Day
222 East 41st Street
New York, New York 10017
Fax No.: 212-755-7306
Attention: Scott J. Greenberg and Michael J. Cohen
Email: sgreenberg@jonesday.com and mcohen@jonesday.com
(b)    If to any of the Backstop Parties, to counsel for the Backstop Parties:
in respect of Capital Group:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Fax No. 212-373-3000
Attention: Andrew N. Rosenberg, Elizabeth R. McColm and Lawrence G. Wee
Email: arosenberg@paulweiss.com, emccolm@paulweiss.com and lwee@paulweiss.com
in respect of Aurelius:

56

--------------------------------------------------------------------------------




Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, New York 10036
Fax No. 212-872-1002
Attention: Daniel H. Golden, David H. Botter and Brad M. Kahn
Email: dgolden@akingump.com, dbotter@akingump.com, and bkahn@akingump.com
or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above.
Section 10.2    Assignment; Third Party Beneficiaries. Neither this Commitment
Agreement nor any of the rights, interests or obligations under this Commitment
Agreement shall be assigned by any Party (whether by operation of Law or
otherwise) without the prior written consent of the Company and the Requisite
Backstop Parties, other than an assignment by a Backstop Party expressly
permitted by Section 2.3, 2.6, or 7.3, and any purported assignment in violation
of this Section 10.2 shall be void ab initio. Except as provided in Article VIII
with respect to the Indemnified Persons, this Commitment Agreement (including
the documents and instruments referred to in this Commitment Agreement) is not
intended to and does not confer upon any Person other than the Parties any
rights or remedies under this Commitment Agreement.
Section 10.3    Prior Negotiations; Entire Agreement.
(a)    This Commitment Agreement (including the agreements attached as Exhibits
to and the documents and instruments referred to in this Commitment Agreement)
constitutes the entire agreement of the Parties and supersedes all prior
agreements, arrangements or understandings, whether written or oral, among the
Parties with respect to the subject matter of this Commitment Agreement, except
that the Parties hereto acknowledge that any confidentiality agreements
heretofore executed among the Parties and the PSA (including the Plan) will each
continue in full force and effect.
(b)    Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Backstop Party, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or the
Confirmation Order (including any amendments, supplements or modifications
thereto) shall alter, amend or modify the rights of the Backstop Parties under
this Commitment Agreement unless such alteration, amendment or modification has
been made in accordance with Section 10.7.
Section 10.4    Governing Law; Venue. THIS COMMITMENT AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY

57

--------------------------------------------------------------------------------




CODE. THE PARTIES CONSENT AND AGREE THAT ANY ACTION TO ENFORCE THIS COMMITMENT
AGREEMENT OR ANY DISPUTE, WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING
OUT OF OR RELATING TO THIS COMMITMENT AGREEMENT AND THE AGREEMENTS, INSTRUMENTS
AND DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN THE BANKRUPTCY
COURT; PROVIDED THAT, IF THE BANKRUPTCY COURT LACKS JURISDICTION, THE PARTIES
CONSENT AND AGREE THAT ANY SUCH ACTION OR DISPUTE SHALL BE BROUGHT EXCLUSIVELY
IN A COURT OF THE STATE OF NEW YORK OR A U.S. FEDERAL COURT LOCATED IN NEW YORK
COUNTY IN THE STATE OF NEW YORK. THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT. EACH OF THE PARTIES HEREBY
WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH PARTY AND SUCH
PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY THE BANKRUPTCY COURT
OR (III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN THE BANKRUPTCY COURT IS
BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF
PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN
ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER
MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF
AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN
PROVIDED.
Section 10.5    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS COMMITMENT AGREEMENT, WHETHER
IN CONTRACT, TORT OR OTHERWISE.
Section 10.6    Counterparts. This Commitment Agreement may be executed in any
number of counterparts, all of which will be considered one and the same
agreement and will become effective when counterparts have been signed by each
of the Parties and delivered to each other Party (including via facsimile or
other electronic transmission), it being understood that each Party need not
sign the same counterpart.
Section 10.7    Waivers and Amendments; Rights Cumulative. This Commitment
Agreement may be amended, restated, modified, supplemented, or changed only by a
written instrument written instrument executed by the Company and each Requisite
Backstop Party (other than a Defaulting Backstop Party); provided, that each
Backstop Party’s prior written consent shall be required for any amendment,
restatement, modification, supplement or change that would have the effect of:
(i) modifying such Backstop Party’s Backstop Commitment Percentage,
(ii) increasing the Purchase Price to be paid in respect of the Backstop Shares,
(iii) extending the Outside Date, (iv) changing the terms of or conditions to
the payment of the Backstop Commitment Fee, (v) changing any of the termination
rights available to any Backstop

58

--------------------------------------------------------------------------------




Party under Section 9.1(e), or (vi) otherwise disproportionately and materially
adversely affecting such Backstop Party. Subject to the foregoing, the terms and
conditions of this Commitment Agreement (other than the conditions set forth in
Sections 7.2 and 7.4, the waiver of which shall be governed solely by Article
VII) may be waived (x) by the Company only by a written instrument executed by
the Company and (y) by the Requisite Backstop Parties only by a written
instrument executed by such Requisite Backstop Parties. No delay on the part of
any Party in exercising any right, power or privilege pursuant to this
Commitment Agreement will operate as a waiver thereof, nor will any waiver on
the part of any Party of any right, power or privilege pursuant to this
Commitment Agreement, nor will any single or partial exercise of any right,
power or privilege pursuant to this Commitment Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Commitment Agreement. Except as otherwise provided in this
Commitment Agreement, the rights and remedies provided pursuant to this
Commitment Agreement are cumulative and are not exclusive of any rights or
remedies which any Party otherwise may have at law or in equity.
Section 10.8    Headings. The headings in this Commitment Agreement are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Commitment Agreement.
Section 10.9    Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Commitment Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to an
injunction or injunctions without the necessity of posting a bond to prevent
breaches of this Commitment Agreement or to enforce specifically the performance
of the terms and provisions hereof, in addition to any other remedy to which
they are entitled at law or in equity. Unless otherwise expressly stated in this
Commitment Agreement, no right or remedy described or provided in this
Commitment Agreement is intended to be exclusive or to preclude a Party from
pursuing other rights and remedies to the extent available under this Commitment
Agreement, at law or in equity.
Section 10.10    Damages. Notwithstanding anything to the contrary in this
Commitment Agreement, none of the Parties will be liable for, and none of the
Parties shall claim or seek to recover, any punitive, special, indirect or
consequential damages or damages for lost profits.
Section 10.11    No Reliance. No Backstop Party or any of its Related Parties
shall have any duties or obligations to the other Backstop Parties in respect of
this Commitment Agreement, the Plan or the transactions contemplated hereby or
thereby, except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) no Backstop Party or any of its Related Parties
shall be subject to any fiduciary or other implied duties to the other Backstop
Parties, (b) no Backstop Party or any of its Related Parties shall have any duty
to take any discretionary action or exercise any discretionary powers on behalf
of any other Backstop Party, (c) (i) no Backstop Party or any of its Related
Parties shall have any duty to the other Backstop Parties to obtain, through the
exercise of diligence or otherwise, to investigate, confirm, or disclose to the
other Backstop Parties any information relating to the Company or any of its
Subsidiaries that may have been communicated to or obtained by such Backstop
Party or any of

59

--------------------------------------------------------------------------------




its Affiliates in any capacity and (ii) no Backstop Party may rely, and confirms
that it has not relied, on any due diligence investigation that any other
Backstop Party or any Person acting on behalf of such other Backstop Party may
have conducted with respect to the Company or any of its Affiliates or any of
its securities and (d) each Backstop Party acknowledges that no other Backstop
Party is acting as a placement agent, initial purchaser, underwriter, broker or
finder with respect to its Backstop Shares or Backstop Commitment Percentage of
its Backstop Commitment.
Section 10.12    Publicity. At all times prior to the Closing Date or the
earlier termination of this Commitment Agreement in accordance with its terms,
the Company and the Backstop Parties shall consult with each other prior to
issuing any press releases (and provide each other a reasonable opportunity to
review and comment upon such release) or otherwise making public announcements
with respect to the transactions contemplated by this Commitment Agreement. No
Party shall issue any such press release or make any such public statement prior
to such consultation, except to the extent the disclosing Party determines it is
required to do so by applicable Law, in which case such Party shall use all
reasonable efforts to consult with the other Party (or Parties) before issuing
any such release or making any such public statement. The Backstop Parties
hereby consent to the disclosure of the execution and contents of this Agreement
by the Company in the Plan, Disclosure Statement, the other Plan Documents, and
any filings by the Company with the Bankruptcy Court or the Securities and
Exchange Commission (the “SEC”) or as required by law or regulation; provided,
however, that, except as required by law or any rule or regulation of any
securities exchange or any governmental agency, the Company shall not, without
the applicable Backstop Party’s prior consent (which shall not be unreasonably
withheld, delayed or conditioned), (i) except insofar such name appears in the
body of this Agreement, use the name of any Consenting Party or its controlled
affiliates, officers, directors, managers, stockholders, members, employees,
partners, representatives and agents in any press release or filing with the SEC
or the Bankruptcy Court or (ii) disclose the holdings of Notes of any Backstop
Party to any person; provided that the Company shall be permitted to disclose at
any time the aggregate principal amount of, and aggregate percentage of, Capco
Notes, Luxco Notes, any series of Notes, or the Notes beneficially owned by the
Backstop Parties collectively (or by funds or accounts advised or managed by the
Backstop Parties).
Section 10.13    Settlement Discussions. This Commitment Agreement and the
transactions contemplated herein are part of a proposed settlement of a dispute
between the Parties. Nothing herein shall be deemed an admission of any kind nor
does anything herein reflect the views of any party as to the valuation of the
Company and its Subsidiaries. Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Commitment Agreement and all
negotiations relating thereto shall not be admissible into evidence in any
proceeding, except to the extent filed with, or disclosed to, the Bankruptcy
Court in connection with the Bankruptcy Cases (other than a proceeding to
approve or enforce the terms of this Commitment Agreement).
[Signature Pages Follow]



60

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.


NII HOLDINGS, INC.


By:/s/ Gary D. Begeman    
Name:Gary D. Begeman
Title:Executive Vice President and General Counsel




NII CAPITAL CORP.


By:/s/ Gary D. Begeman    
Name:Gary D. Begeman
Title:Vice President & Secretary




NII FUNDING CORP.


By:/s/ Gary D. Begeman    
Name:Gary D. Begeman
Title:Vice President & Secretary




NII AVIATION, INC.

By:/s/ Gary D. Begeman    
Name:Gary D. Begeman
Title:Vice President & Secretary



[Signature Page to the Backstop Commitment Agreement]



--------------------------------------------------------------------------------




NII GLOBAL HOLDINGS, INC.


By:/s/ Gary D. Begeman    
Name:Gary D. Begeman
Title:Vice President & Secretary




NEXTEL INTERNATIONAL (SERVICES), LTD.


By:/s/ Gary D. Begeman    
Name:Gary D. Begeman
Title:Vice President & Secretary




NII INTERNATIONAL TELECOM S.C.A.,


represented by its Sole Manager,
NII INTERNATIONAL HOLDINGS S.À R.L.



By:/s/ Daniel E. Freiman    
Name:Daniel E. Freiman
Title:Class B Manager




NEXTEL INTERNATIONAL SERVICES
S.À R.L.


By:/s/ Daniel E. Freiman    
Name:Daniel E. Freiman
Title:Class B Manager




NII INTERNATIONAL HOLDINGS S.À R.L.


By:/s/ Daniel E. Freiman    
Name:Daniel E. Freiman
Title:Class B Manager



[Signature Page to the Backstop Commitment Agreement]



--------------------------------------------------------------------------------




McCAW INTERNATIONAL (BRAZIL), LLC


By: NII INTERNATIONAL MOBILE S.À R.L.,
its Sole Member


By: /s/ Daniel E. Freiman    
Name: Daniel E. Freiman
Title:Class B Manager




AIRFONE HOLDINGS, LLC


By:McCaw International (Brazil), LLC,
its Sole Member


By: NII INTERNATIONAL MOBILE S.À R.L.
its Sole Member


By: /s/ Daniel E. Freiman    
Name: Daniel E. Freiman
Title: Class B Manager




NEXTEL INTERNATIONAL (URUGUAY), LLC


By:/s/ Daniel E. Freiman    
Name:Daniel E. Freiman
Title:Vice President




NII MERCOSUR, LLC


By:NII International Telecom S.C.A.,
its Sole Member


By: NII INTERNATIONAL HOLDINGS
S.À R.L., its Sole Manager


By:/s/ Daniel E. Freiman    
Name: Daniel E. Freiman    
Title: Class B Manager





[Signature Page to the Backstop Commitment Agreement]



--------------------------------------------------------------------------------




AURELIUS INVESTMENT, LLC


By: Aurelius Capital Management, LP,
solely as manager and not in its individual capacity




By: /s/ Dan Gropper            
Name: Dan Gropper
Title: Managing Director


AMERICAN HIGH-INCOME TRUST


By:    Capital Research and Management
Company, for and on behalf of
American High-Income Trust


By:     /s/ Kristine M. Nishiyama        
Name: Kristine M. Nishiyama
Title:     Authorized Signatory




THE BOND FUND OF AMERICA


By:    Capital Research and Management
Company, for and on behalf of
The Bond Fund of America


By:     /s/ Kristine M. Nishiyama        
Name: Kristine M. Nishiyama
Title:     Authorized Signatory




CAPITAL INCOME BUILDER


By:    Capital Research and Management
Company, for and on behalf of
Capital Income Builder


By:     /s/ Kristine M. Nishiyama        
Name: Kristine M. Nishiyama
Title:     Authorized Signatory




THE GROWTH FUND OF AMERICA


By:    Capital Research and Management
Company, for and on behalf of

[Signature Page to the Backstop Commitment Agreement]



--------------------------------------------------------------------------------




The Growth Fund of America


By:     /s/ Kristine M. Nishiyama        
Name: Kristine M. Nishiyama
Title:     Authorized Signatory




AMERICAN FUNDS GLOBAL HIGH-INCOME
OPPORTUNITIES FUND


By:    Capital Research and Management
Company, for and on behalf of
American Funds Global High-Income
Opportunities Fund


By:    /s/ Kristine M. Nishiyama        
Name: Kristine M. Nishiyama
Title:     Authorized Signatory


THE INCOME FUND OF AMERICA


By:    Capital Research and Management
Company, for and on behalf of
The Income Fund of America


By:     /s/ Kristine M. Nishiyama            
Name: Kristine M. Nishiyama
Title:     Authorized Signatory


INTERNATIONAL GROWTH AND INCOME FUND


By:    Capital Research and Management
Company, for and on behalf of
American High-Income Trust


By:      /s/ Kristine M. Nishiyama            
Name: Kristine M. Nishiyama
Title:     Authorized Signatory


AMERICAN FUNDS INSURANCE SERIES - ASSET
ALLOCATION FUND


By:    Capital Research and Management
Company, for and on behalf of
American Funds Insurance Series -
Asset Allocation Fund



[Signature Page to the Backstop Commitment Agreement]



--------------------------------------------------------------------------------




By:     /s/ Kristine M. Nishiyama        
Name: Kristine M. Nishiyama
Title:     Authorized Signatory






AMERICAN FUNDS INSURANCE SERIES - BOND FUND


By:    Capital Research and Management
Company, for and on behalf of American Funds Insurance Series -
Bond Fund


By:     /s/ Kristine M. Nishiyama        
Name: Kristine M. Nishiyama
Title:     Authorized Signatory




AMERICAN FUNDS INSURANCE SERIES - GLOBAL
BOND FUND


By:    Capital Research and Management
Company, for and on behalf of
American Funds Insurance Series -
Global Bond Fund


By:     /s/ Kristine M. Nishiyama        
Name: Kristine M. Nishiyama
Title:     Authorized Signatory




AMERICAN FUNDS INSURANCE SERIES - GLOBAL
GROWTH AND INCOME FUND


By:    Capital Research and Management
Company, for and on behalf of
American Funds Insurance Series -
Global Growth and Income Fund


By:     /s/ Kristine M. Nishiyama        
Name: Kristine M. Nishiyama
Title:     Authorized Signatory






AMERICAN FUNDS INSURANCE SERIES - HIGH-INCOME
BOND FUND


By:    Capital Research and Management

[Signature Page to the Backstop Commitment Agreement]



--------------------------------------------------------------------------------




Company, for and on behalf of
American Funds Insurance Series -
High-Income Bond Fund


By:     /s/ Kristine M. Nishiyama            
Name: Kristine M. Nishiyama
Title:     Authorized Signatory




CAPITAL WORLD BOND FUND


By:    Capital Research and Management
Company, for and on behalf of
Capital World Bond Fund


By:     /s/ Kristine M. Nishiyama            
Name: Kristine M. Nishiyama
Title:     Authorized Signatory




SMALLCAP WORLD FUND, INC.


By:    Capital Research and Management
Company, for and on behalf of
SMALLCAP World Fund, Inc.


By:     /s/ Kristine M. Nishiyama            
Name: Kristine M. Nishiyama
Title:     Authorized Signatory




CAPITAL GROUP STRATEGIC OPPORTUNITIES FUND


By:    Capital Research and Management
Company, for and on behalf of
Capital Group Strategic Opportunities Fund


By:     /s/ Kristine M. Nishiyama            
Name: Kristine M. Nishiyama
Title:     Authorized Signatory


CAPITAL GROUP GLOBAL HIGH-INCOME OPPORTUNITIES TRUST (US)


By:    Capital Guardian Trust
Company, for and on behalf of
Capital Group Global High-Income
Opportunities Trust (US)

[Signature Page to the Backstop Commitment Agreement]



--------------------------------------------------------------------------------






By:     /s/ Mark E. Brubaker                
Name: Mark E. Brubaker
Title:      Authorized Signatory




CAPITAL GROUP US HIGH-YIELD FIXED-INCOME TRUST (US)


By:    Capital Guardian Trust
Company, for and on behalf of
Capital Group US High-Yield
Fixed-Income Trust (US)


By:     /s/ Mark E. Brubaker                
Name: Mark E. Brubaker
Title:      Authorized Signatory




NEXT GENERATION TRUST FUND


By:    Capital Guardian Trust
Company, for and on behalf of
Next Generation Trust Fund


By:     /s/ Mark E. Brubaker                    
Name: Mark E. Brubaker
Title:      Authorized Signatory




SEMPRA ENERGY DEFINED BENEFIT MASTER TRUST


By:    Capital Guardian Trust
Company, for and on behalf of
Sempra Energy Defined Benefit
Master Trust


By:     /s/ Mark E. Brubaker                
Name: Mark E. Brubaker
Title:      Authorized Signatory




JNL/CAPITAL GUARDIAN GLOBAL BALANCED FUND


By:    Capital Guardian Trust
Company, for and on behalf of
JNL/Capital Guardian Global
Balanced Fund



[Signature Page to the Backstop Commitment Agreement]



--------------------------------------------------------------------------------




By:     /s/ Mark E. Brubaker                
Name: Mark E. Brubaker
Title:      Authorized Signatory


CAPITAL INTERNATIONAL GLOBAL HIGH INCOME OPPORTUNITIES


By:    Capital International Sàrl,
for and on behalf of Capital
International Global High
Income Opportunities


By:     /s/ Mark E. Brubaker                
Name: Mark E. Brubaker
Title:      Authorized Signatory

[Signature Page to the Backstop Commitment Agreement]



--------------------------------------------------------------------------------




SCHEDULE 1




Backstop Party                        Backstop Commitment Percentage


Aurelius Investment, LLC                        50%
c/o Aurelius Capital Management, LP
535 Madison Avenue
22nd Floor
New York, NY 10022


American High-Income Trust                        24.13%
333 South Hope Street                
33rd Floor                    
Los Angeles, California 90071            


The Bond Fund of America                        1.09%
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            
                            
Capital Income Builder                        0.46%
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


The Growth Fund of America                     2.66%
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


American Funds Global High-Income                 0.28%
Opportunities Fund                    
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


The Income Fund of America                        12.82%
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


International Growth and Income Fund                2.81%
333 South Hope Street                
33rd Floor                        




--------------------------------------------------------------------------------




Los Angeles, California 90071            


American Funds Insurance Series – Asset                 1.12%
Allocation Fund                    
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


American Funds Insurance Series – Bond Fund            0.15%
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


American Funds Insurance Series – Global                 0.16%
Bond Fund                        
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


American Funds Insurance Series – Global                 0.14%
Growth and Income Fund                
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


American Funds Insurance Series – High-Income             1.85%
Bond Fund                        
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


Capital World Bond Fund                        0.50%
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


SMALLCAP World Fund, Inc.                    0.50%
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


Capital Group Global High-Income                     0.54%
Opportunities Trust (US)                
333 South Hope Street                
33rd Floor                        




--------------------------------------------------------------------------------




Los Angeles, California 90071            


Capital Group US High-Yield                        0.04%
Fixed Income Trust (US)                
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


Capital International Global High                    0.67%
Income Opportunities                    
40 Grosvenor Place                    
London SW1X 7GG                    
United Kingdom                    


Capital Group Strategic                        0.02%
Opportunities Fund                    
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


Next Generation Trust Fund                        0.03%
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


Sempra Energy Defined                        0.02%
Benefit Master Trust                    
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            


JNL/Capital Guardian Global                        0.01%
Balanced Fund                    
333 South Hope Street                
33rd Floor                        
Los Angeles, California 90071            












--------------------------------------------------------------------------------






SCHEDULE 2




[REDACTED]




